DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 19-51 are pending. 
Claims 32-35 and 49-51 are withdrawn. 
Claims 19-31 and 36-48 are rejected.   

Election/Restrictions
Applicant's election with traverse of Group I (claims 19-31 and 36-48) and species compound I-1 in the reply filed on 2/25/2022 is acknowledged.  The traversal is on the ground(s) that the Group I and II are linked by the non-racemic pyrimidinium compound of formula I.  This is not found persuasive because the compound is known in the art and, therefore, cannot qualify as a special technical feature. See, e.g., Narine et al. WO 2014/167084.
Applicant’s species election of compound I-1 has a structure of formula (I), 
    PNG
    media_image1.png
    156
    180
    media_image1.png
    Greyscale
, wherein R1 is methyl, R2 is phenyl, Het is D-2, 
    PNG
    media_image2.png
    83
    112
    media_image2.png
    Greyscale
, Ra is Cl, and n is 1. Claims 19-31 and 36-48 read on the elected species. 
Examination of the elected invention was conducted in accordance with the MPEP 803.02. The elected species does not appear allowable in view of the prior art; therefore, examination of the Markush-type claim has not been extended. Subject matter not embraced by the elected species is therefore withdrawn from further consideration.  Claims 32-35 and 49-51 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Priority

    PNG
    media_image3.png
    192
    476
    media_image3.png
    Greyscale

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Abstract
The abstract of the disclosure is objected to because it contains the title of the invention and because it contains multiple paragraphs. The title should be deleted and the second and 
third paragraphs should be combined.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 19-20, 23-24, 27, 29-30 and 46 are objected to because of the following informalities: 
Claim 19, line 6 (R2 is…), recites “six membered” which should be hyphenated as “six-membered”. 
Claim 19, line 9, depicts D1, D-2, and D-3 which contain illegible text.
Claim 19, line 11 (Ra is…), recites “C1-C4-alkoxy or C1-C4-alkoxythio or”, which contains a duplicate “or”. The first “or” should be deleted.
Claim 19, line 6 of page 3 (Rc is…), is missing the conjunction “and” at the end of the line (after the semicolon).
Claim 20 is missing a sentence-ending period.
Claim 23, line 3, is missing the conjunction “and” at the end of the line (after “chloro,”).
Claim 24 recites “D-1a, D-2a, and D-3a is one of the following groups:”, which would be more grammatically accurate if replaced with “D-1a, D-2a, and D-3a is as follows:”
Claim 24 is missing a sentence-ending period.
Claim 27, line 1, recites “of formula I claim 19” which contains typographical errors and which should be replaced with “of formula (I) of claim 19”.
Claim 29 is objected to for being written in improper Markush format with respect to the Markush grouping of component (2). The Markush grouping of “M.1 Acetylcholine esterase (AChE) inhibitors: M. IA carbamates…; or M.1B organophosphates…” according to page 5. This language is grammatically incorrect because (a) M. IA appears to be a misspelling of “M.1A”, and (b) the Markush format is improper. See MPEP 2173.05(h). The Markush format would be proper if replaced with the following: 
“M.1 Acetylcholine esterase (AChE) inhibitors selected from:
M.1A carbamates selected from the group consisting of aldicarb…, and triazamate; or M.1B organophosphates selected from the group consisting of acephate…, and vamidothion”.

Claim 29, page 5 (M.1), recites “dichlorvos/DDVP” which is a duplicitous recitation since dichlorvos and DDVP refer to the same chemical. To improve clarity, “/DDVP” should be deleted.
Claim 29 is objected to for being written in improper Markush format with respect to the Markush grouping of “M.2. GABA-gated chloride channel antagonists: M.2A cyclodiene organochlorine compounds…; or M.2B fiproles (phenylpyrazoles)…” according to page 5. This language is grammatically incorrect because the Markush format is improper. See MPEP 2173.05(h). The Markush format would be proper if replaced with the following: 
“M.2. GABA-gated chloride channel antagonists selected from: 
M.2A cyclodiene organochlorine compounds selected from the group consisting of endosulfan and chlordane; or 
M.2B fiproles selected from the group consisting of ethiprole…, and pyriprole”.
Claim 29, page 5 (M.2), recites “fiproles (phenylpyrazoles)” which is a duplicitous recitation since fiproles and phenylpyrazoles refer to the same group of compounds. To improve clarity, “fiproles (phenylpyrazoles)” should be replaced with “phenylpyrazoles”.
Claim 29, page 6 (M.4), is written in improper Markush format and uses incorrect grammar in the recitation “Nicotinic acetylcholine receptor agonists (nAChR): M.4A neonicotinoids []; or the compounds M.4A. 1 [], M.4A.2: []; or M.4A.3: []; or M.4B []; M.4C []; M.4D []; M.4E”. See MPEP 2173.05(h). The recitation would be proper if replaced with the following: 
“Nicotinic acetylcholine receptor agonists (nAChR) selected from: 
M.4A neonicotinoids selected from the group consisting of 
acetamiprid, clothianidin, cycloxaprid, dinotefuran, imidacloprid, nitenpyram, thiacloprid and thiamethoxam;
M.4A.1: 4,5-Dihydro-N-nitro-1-(2-oxiranylmethyl)-1 H-imidazol-
2-amine;
M.4A.2: (2E-)-1-[(6-Chloropyridin-3-yl)methyl]-N'-nitro-2-pentylidene-hydrazinecarboximidamide;
M.4A.3: 1-[(6-Chloropyridin-3-yl)methyl]-7-methyl-8-nitro-5-propoxy-1,2,3,5,6, 7-hexahydroimidazo[1,2-a]pyridine;
M.4B: nicotine;
M.4C: sulfoxaflor; 
M.4D: flupyradifurone; or
M.4E: triflumezopyrim;”

Claim 29, page 6 (M.5), recites “Nicotinic acetylcholine receptor allosteric activators: spinosyns, e.g., spinosad or spinetoram”, which is written in improper Markush format and is grammatically incorrect. The following would be proper: “Nicotinic acetylcholine receptor allosteric activators selected from the group consisting of spinosad and spinetoram”.
Claim 29, page 6 (M.7), recites “Juvenile hormone mimics such as M.7A juvenile hormone analogues, hydroprene, kinoprene, and methoprene; or M.7B fenoxycarb, or M.7C pyriproxyfen”, which is written in improper Markush format and is grammatically incorrect. The following would be proper: 
“Juvenile hormone mimics selected from:
M.7A: juvenile hormone analogs selected from the group consisting of hydroprene, kinoprene, and methoprene; 
M.7B: fenoxycarb; or
M.7C: pyriproxyfen”.

Claim 29, page 6 (M.8), recites “miscellaneous non-specific (multi-site) inhibitors, e.g. M.8A alkyl halides as methyl bromide and other alkyl halides, M.8B chloropicrin, M.8C sulfuryl fluoride, M.8D borax, or M. 8E tartar emetic”, which is written in improper Markush format and is grammatically incorrect. The following would be proper: 
“Miscellaneous non-specific inhibitors selected from:
M.8A: alkyl halides;
M.8B: chloropicrin;
M.8C: sulfuryl fluoride;
M.8D: borax; or 
M.8E tartar emetic”.

Claim 29, page 6  (M.9), recites “Chordotonal organ TRPV channel modulators, e.g. M.9B pymetrozine; pyrifluquinazon;” which is written in improper Markush format and is grammatically incorrect. The following would be proper: “Chordotonal organ TRPV channel modulators selected from the group consisting of pymetrozine and pyrifluquinazon;”
Claim 29, page 7  (M.10), recites “Mite growth inhibitors, e.g. M.1 0A clofentezine, hexythiazox, and diflovidazin, or M.10B etoxazole;” which is written in improper Markush format and is grammatically incorrect. The following would be proper: “Mite growth inhibitors selected from the group consisting of clofentezine, hexythiazox, diflovidazin, and etoxazole”.
Claim 29, page 7 (M.12), recites “Inhibitors of mitochondrial ATP synthase, e.g. M.12A diafenthiuron, or M.12B organotin miticides such as azocyclotin, cyhexatin, or fenbutatin oxide, M.12C propargite, or M.12D tetradifon”, which is written in improper Markush format and is grammatically incorrect. The following would be proper: 
“Inhibitors of mitochondrial ATP synthase selected from:
M.12A: diafenthiuron;
M.12B: organotin miticides selected from the group consisting of azocyclotin, cyhexatin, and fenbutatin oxide;
M.12C: propargite; or 
M.12D: tetradifon”.

Claim 29, page 7 (M.18), recites “Ecdyson receptor agonists such as diacylhydrazines, e.g. methoxyfenozide, tebufenozi de, hal ofenozi de, fufenozi de, or chromafenozide”. “Ecdyson” is a misspelling of Ecdysone, and “methoxyfenozide, tebufenozi de, hal ofenozi de, fufenozide, or chromafenozide” have not been properly translated.
Claim 29, page 7 (M.19), recites “Octopamin” which is a misspelling of Octampine.
Claim 29, page 7 (M.20), recites “Mitochondrial complex Ill electron transport inhibitors, e.g. M.20A hydramethylnon, M.20B acequinocyl, M.20C fluacrypyrim; or M.20D bifenazate”, which is written in improper Markush format. The following would be proper: “Moulting disruptors, Dipteran selected from cyromazine”.
Claim 29, page 7 (M.21), recites “Mitochondrial complex I electron transport inhibitors, e.g. M.21A METI acaricides and insecticides such as fenazaquin, fenpyroximate, pyrimidifen, pyridaben,
tebufenpyrad or tolfenpyrad, or M.21 B rotenone”, which is written in improper Markush format. The following would be proper: “Moulting disruptors, Dipteran selected from cyromazine”.
Claim 29, pages 7-8 (M.22), recites 2-[2-(4-Cyanophenyl)-1-[3-(trifluoromethyl)phenyl]-ethylidene]-N-[4-(difluoromethoxy)-phenyl]-hydrazinecarboxamide” and “N-(3-Chloro-2-methylphenyl)-2-[(4-chlorophenyl) [4-[methyl(methylsulfonyl)amino]phenyl]methylene]-hydrazinecarboxamide”, which chemical names should not be capitalized. The “Cyano” and “Chloro” should begin with lowercase letters.
Claim 29, page 8 (M.23), recites “Inhibitors of the of acetyl CoA carboxylase, such as Tetronic and Tetramic acid derivatives.” The phrase “of the of” should be replaced with “of” and “Tetronic” and “Tetramic” should not be capitalized.
Claim 29, page 8 (M.28), recites “M.28.1: (R)-3-Chlor-N1-{2-methyl-4-[1,2,2,2 -tetrafluoro-1-(trifluoromethyl)ethyl]phenyl}-N2-(1-methyl-2-methylsulfonylethyl)phthalamid, M .28.2: (S)-3-Chloro-N 1-{2-methyl-4-[1,2,2,2-tetrafluoro-1-(trifluoromethyl)ethyl]phenyl}-N2-(1-methyl-2-methylsulfonylethyl)phthalamid”, which names should not be capitalized. Furthermore “-Chlor-” is a misspelling of “-chloro” and “phthalamid” (in both names) is a misspelling of “phthalimide”. In addition, the end of the M.28 paragraph (page 9) should not end with “or”.
Claim 29, page 9, recites “or” at the end of the M.28.6 group, which “or” should be removed.
Claim 29, page 9 (M.29), recites “Chordotonal organ Modulators” wherein “Modulators” should be lowercase.
Claim 29, page 9 (M.UN), recites “M.UN.4: 3-( 4'-fluoro-2,4-dimethylbiphenyl-3-yl)-4-hydroxy-8-oxa-l-azaspiro[4.5]dec-3-en-2-one” and “or actives on basis of bacillus firmus (Votive, 1-1582)”, wherein “oxa-I” should be replaced with “oxa-1” and “1-1582” should be replaced with “I-1582”. In addition, the phrase “actives on basis of bacillus firmus” is grammatically incorrect (and unclear as explained below in the section under 112(b) rejections). The phrase may be replaced with a recitation such as “active agents containing bacillus firmus”.
Claim 29 uses inconsistent formatting with the “M” paragraph numbering. For example, “M.UN.8:” uses a colon, “M.UN.9.a):”  uses a parenthesis and a colon, “M.UN.11.b)” uses a parenthesis but no colon, “M.UN.14a)” uses a parenthesis but no period, “M.UN.19” does not use a parenthesis or a colon, etc. 
Claim 29, page 10 (M.UN.11.f), recites “(trifluoromethyl(ethyl]” which contains a typographical error because “(trifluoromethyl(” should be “(trifluoromethyl)”. In addition, the end of the paragraph recites “or” which should be deleted.
Claim 29, pages 10-11 (M.UN.12.a), provides a list of chemical names that are capitalized. The names should each begin with a lowercase letter.
Claim 29, page 11, M.UN.14a and M.UN.14b provide chemical names that are capitalized. The names should each begin with a lowercase letter.
Claim 29, page 11, M.UN.16c) recites “N,5-dimethyl-N-pyridazin-4-yl-1-(2,2,2-
trifluoro-l-methyl-ethyl)pyrazole-4-carboxamide”, wherein “l-methyl” should be replaced with “1-methyl”.
Claim 29, page 12, M.UN.21 provides a chemical name that is capitalized. The name should begin with a lowercase letter.
Claim 29, page 12 (Respiration inhibitors), is written in improper Markush format. In addition, the claim capitalizes “Inhibitors of complex III at Qo site” which should not be capitalized. The following is an example of proper Markush format: 
“A) 	Respiration inhibitors selected from:
inhibitors of complex III at Qo site selected from the group consisting of 
azoxystrobin…, and 2-(ortho-((2,5-dimethylphenyloxy-methylen)phenyl)-
3-methoxy-acrylic acid methylester (A.1.38);
-     inhibitors of complex III at Qi site selected from the group consisting of cyazofamid…, and fenpicoxamid (A.2.4);
-     inhibitors of complex II selected from the group consisting of benodanil…, and 2-(difluoromethyl)-N-[(3R)-3-isobutyl-1, 1-dimethyl-indan-4-yl]pyridine-3-carboxamide (A. 3.39); or
-     other respiration inhibitors selected from the group consisting of diflumetorim…, and silthiofam (A.4.12);”

Claim 29, page 12, recites “2(2-(3-(2,6-dichlorophenyl)-1-methylallylideneamino-oxymethyl)-phenyl)-2 methoxyimino-N methyl-acetamide (A.1.18)” which contains typographical errors that may be corrected as follows: “2(2” may be replaced with “2-(2”; “2methoxyimino” may be replaced with “2-methoxyimino”; and “N methyl” may be replaced with “N-methyl”.
Claim 29, page 12, recites “methyl-N-[2-[(1,4-dimethyl-5 phenyl-pyrazol-3-yl)oxylmethyl]phenyl]N-methoxy-carbamate (A.1.22), 1-[3-chloro-2[[1 (4-chlorophenyl)-1H-pyrazol-3-yl]oxymethyl]phenyl]-4-methyl-tetrazol-5-one (A.1.23)” which contains typographical errors that may be corrected as follows: “5 phenyl” may be replaced with “5-phenyl”; “phenyl]N” may be replaced with “phenyl]-N”; and “2[[1 (4” may be replaced with “2-[[1-(4”.
Claim 29, page 13, recites “1-[3-cyclopropyl-2-[[2-methyl-4 (1 methylpyrazol-3-yl)phenoxy]methyl]phenyl]-4 methyl-tetrazol-5-one (A.1.30), 1 [3 (difluoromethoxy)-2-[[2-methyl-4-(1 methylpyrazol-3 yl)phenoxy]methyl]phenyl]-4 methyl-tetrazol-5-one (A.1.31), 1-methyl-4-[3-methyl-2 [[2 methyl-4-(1-methylpyrazol-3 yl)phenoxy]methyl]phenyl]tetrazol-5-one (A.1.32)…, (Z,2E) 5 [1 (4-chlorophenyl)pyrazol-3-yl]oxy-2-methoxyimino-N,3-dimethyl-pent-3-enamide (A.1.35)” which contains typographical errors that may be corrected as follows: 
“4 (1 methylpyrazol” (in A.1.30) may be replaced with “4-(1-methylpyrazol”; 
“1 [3 (difluoromethoxy)-2-[[2-methyl-4-(1 methylpyrazol-3 yl)phenoxy]methyl]phenyl]-4 methyl-tetrazol-5-one” (A.1.31) may be replaced with “1-[3-(difluoromethoxy)-2-[[2-methyl-4-(1-methylpyrazol-3-yl)phenoxy]methyl]phenyl]-4-methyl-tetrazol-5-one”; 
“1-methyl-4-[3-methyl-2 [[2 methyl-4-(1-methylpyrazol-3 yl)” (in A.1.32) may be replaced with “1-methyl-4-[3-methyl-2-[[2-methyl-4-(1-methylpyrazol-3-yl)”; and 
“(Z,2E) 5 [1 (” (in A.1.35) may be replaced with “(Z,2E)-5-[1-(”.
Claim 29, page 13, recites “[(6S,7R,8R) 8 benzyl-3-[(3-hydroxy-4-methoxy-pyridine-2-carbonyl)amino]-6-methyl-4,9-dioxo-1,5-dioxonan-7-yl] 2-methylpropanoate (A.2.3)”, wherein “8 benzyl” contains a typographical error and should be replaced with “8-benzyl” and “yl] 2” should be replaced with “yl]-2”.
Claim 29, page 13, recites “3 (difluoromethyl)-1-methyl-N-(1,1,3-trimethylindan-4-yl)pyrazole-4 carboxamide (A.3.22), 3 (trifluoromethyl)-1-methyl-N-(1,1,3-trimethylindan-4-yl)pyrazole-4 carboxamide (A.3.23)”, which contain typographical errors. “3 (difluoromethyl”) should be replaced with “3-(difluoromethyl”; “3 (trifluoromethyl)” should be replaced with “3-(trifluoromethyl)”; and “4 carboxamide” (in both compounds) should be replaced with “4-carboxamide”. 
Claim 29, page 13, recites “3-(trifluoromethyl)-1,5 dimethyl-N-(1,1,3-trimethylindan-4-yl)pyrazole-4-carboxamide (A.3.25)…, 3-(difluoromethyl)-N (7 fluoro-1,1,3-trimethyl-indan-4-yl)-l-methylpyrazole-4-carboxamide (A.3.28)”, which contain typographical errors. “1,5 dimethyl” should be replaced with “1,5-dimethyl”; “N (7 fluoro-” should be replaced with “N-(7-fluoro-”; and “l-methypyrazole” should be replaced with “1-methylpyrazole”.
Claim 29, pages 13-14, recites “N-[(5-chloro-2-isopropylphenyl)methyl]-N-cyclopropyl-3-( difluoromethyl)-5 fluoro-l-methyl-pyrazole-4-carboxamide (A.3.31),” which contains a typographical error, wherein “fluoro-l-“ should be replaced with “fluoro-1”; and the claim also recites “2-(difluoromethyl)-N-[(3R)-3-isobutyl-1,1-dimethyl-indan-4 yl]pyridine-3-carboxamide (A. 3.39)”, wherein “4 yl” should be replaced with “4-yl”.
Claim 29, page 14, is written in improper Markush format. The claim recites “other respiration inhibitors: diflumetorim (A.4.1); nitrophenyl derivates: binapacryl (A.4.2), dinobuton (A.4.3), dinocap (A.4.4), fluazinam (A.4.5), meptyldinocap (A.4.6), ferimzone (A.4. 7); organometal compounds: fentin salts, e.g. fentin-acetate (A.4.8), fentin chloride (A.4.9) or fentin hydroxide (A.4.10); ametoctradin (A.4.11); silthiofam (A.4.12)”. One example of a proper format is the following: 
“other respiration inhibitors selected from: 
diflumetorim (A.4.1); 
nitrophenyl derivates selected from the group consisting of binapacryl (A.4.2), dinobuton (A.4.3), dinocap (A.4.4), fluazinam (A.4.5), meptyldinocap (A.4.6), and ferimzone (A.4. 7); 
fentin salts selected from the group consisting of fentin-acetate (A.4.8), fentin chloride (A.4.9) and fentin hydroxide (A.4.10); 
ametoctradin (A.4.11); or
silthiofam (A.4.12)”
Claim 29, page 14, contains an improper Markush format for group B) Sterol biosynthesis inhibitors because proper formatting and grammar is not used. The following would be proper:
“B) Sterol biosynthesis inhibitors selected from:
C14 demethylase inhibitors selected from:

triazoles selected from the group consisting of azaconazole (B.1.1)…, and 2-(chloromethyl)-2-methyl-5-(p-tolylmethyl)-1 (1,2,4-triazol-1-ylmethyl)cyclopentanol (B.1.43);

imidazoles selected from the group consisting of imazalil (B.1.44)…, and triflumizol (B.1.47); or

pyrimidines, pyridines or piperazines selected from the group consisting of fenarimol (B.1.49)…, and [3-(4-chloro-2-fluoro-phenyl)-5-(2,4-difluorophenyl) isoxazol-4-yl]-(3-pyridyl)methanol (B.1. 52);

-	Delta14-reductase inhibitors selected from the group consisting of aldimorph (B.2.1), dodemorph (B.2.2), dodemorphacetate (B.2.3), fenpropimorph (B.2.4), tridemorph (B.2.5), fenpropidin (B.2.6), piperalin (B.2.7), and spiroxamine (B.2.8);

-	fenhaxamid (B.3.1); or

-	chlorphenomizole (B.4.1);”

Claim 29, page 15, contains an improper Markush format for group C) because proper formatting and grammar are not used. The following would be proper:
C) Nucleic acid synthesis inhibitors selected from the group consisting of benalaxyl (C.1.1)…, oxadixyl (C.1.7), hymexazole (C.2.1),… and 5-fluoro-2 (4
chlorophenylmethoxy)pyrimidin-4 amine (C.2.8);”

Claim 29, page 15, recites 5-fluoro-2-(p-tolylmethoxy)pyrimidin-4 amine (C.2.6), 5-fluoro-2-(4-fluorophenylmethoxy)pyrimidin-4 amine (C.2.7), 5-fluoro-2 (4 chlorophenylmethoxy)pyrimidin-4 amine (C.2.8)”, which recitation contains several typographical errors. The following corrections are suggested: “4 amine” may be replaced with “4-amine” in each instance; and “2 (4 chloro” may be replaced with “2-(4-chloro”.
Claim 29, pages 15-16, contains an improper Markush format for group D) because proper formatting and grammar are not used. The following would be proper:
“D) Inhibitors of cell division and cytoskeleton selected from:
- tubulin inhibitors selected from the group consisting of benomyl (D.1.1)…, and (2-
bromo-4-fluoro-phenyl)-N-(2-chloro-6-fluoro-phenyl)-2,5-dimethyl-pyrazol-3 amine
(D.1.16); or
- other cell division inhibitors selected from the group consisting of diethofencarb 
(D.2.1), ethaboxam (D.2.2), pencycuron (D.2.3), fluopicolide (D.2.4), zoxamide (D.2.5), metrafenone (D.2.6), and pyriofenone (D.2.7);”

Claim 29, pages 15-16, recites “N ethyl-2-[(3-ethynyl-8-methyl-6-quinolyl)oxy]butanamide (D.1.8), N-ethyl-2-[(3-ethynyl-8 methyl-6 quinolyl)oxy]-2-methylsulfanyl-acetamide (D.1.9), 2-[(3-ethynyl-8-methyl-6-quinol-yl)oxy]-N (2-
fluoroethyl)butanamide (D.1.10)…, 2 [(3 ethynyl-8-methyl-6-quinolyl)oxy]-N-(2-fluoroethyl)-2-methylsulfanyl-acetamide (D.1.15), 4-(2-bromo-4-fluoro-phenyl)-N-(2-chloro-6-fluoro-phenyl)-2,5-dimethyl-pyrazol-3 amine (D.1.16)”, which contains several typographical errors. The following corrections are suggested: 
	Replace “N ethyl” in (D.1.8) with “N-ethyl”; replace “8 methyl-6 quinolyl” in (D.1.9) with “8-methyl-6-quinolyl”; replace “N (2” in (D.1.10) with “N-(2”; replace “2 [(3 ethynyl” in (D.1.15) with “2-[(3-ethynyl”; replace “3 amine” in (D.1.16) with “3-amine”.
Claim 29, page 16, contains an improper Markush format for group E). The following would be proper:
“E) Inhibitors of amino acid and protein synthesis selected from:
- methionine synthesis inhibitors selected from the group consisting of cyprodinil (E.1.1), mepanipyrim (E.1.2), and pyrimethanil (E.1.3); or

protein synthesis inhibitors selected from the group consisting of blasticidin-S 
(E.2.1), kasugamycin (E.2.2), kasugamycin hydrochloride-hydrate (E.2.3), mildiomycin (E.2.4), streptomycin (E.2.5), and oxytetracyclin (E.2.6);”

Claim 29, page 16, contains an improper Markush format for group F). The following would be proper:
“F) Signal transduction inhibitors selected from:
- MAP/ histidine kinase inhibitors selected from the group consisting of fluoroimid (F.1.1), iprodione (F.1.2), procymidone (F.1.3), vinclozolin (F.1 .4), and fludioxonil (F.1.5); or
- quinoxyfen (F.2.1);”

Claim 29, pages 16-17, contains an improper Markush format for group G). The following would be proper:
“G) Lipid and membrane synthesis inhibitors selected from:
Phospholipid biosynthesis inhibitors selected from the group consisting of 
edifenphos (G.1.1), iprobenfos (G.1.2), pyrazophos (G.1.3), and isoprothiolane (G.1 .4);
lipid peroxidation agents selected from the group consisting of dicloran (G.2.1), 
quintozene (G.2.2), tecnazene (G.2.3), tolclofos-methyl (G.2.4), biphenyl (G.2.5), chloroneb (G.2.6), and etridiazole (G.2.7);
phospholipid biosynthesis and cell wall deposition inhibitors selected from the group 
consisting of dimethomorph (G.3.1), flumorph (G.3.2), mandipropamid (G.3.3), pyrimorph (G.3.4), benthiavalicarb (G.3.5), iprovalicarb (G.3.6), and valifenalate (G.3.7);
-      propamocarb (G.4.1); or
-      inhibitors of oxysterol binding protein selected from the group consisting of oxathiapiprolin (G.5.1)…and ( 4-[1-[2-[5-cyclopropyl-3-(trifluoromethyl)pyrazol-1-yl]acetyl]-4-piperidyl]-Ntetralin-l-yl-pyridine-2-carboxamide (G.5.11);”

Claim 29, page 17, contains several typographical errors in the following compound names:
fatty acides (line 1), wherein “acides” should be replaced with “acids”;  
 2-{3-[2-(1-{[3,5-bis(difluoro-methyl-1H-pyrazol-l-yl]acetyl}piperidin-4-yl)-1,3-thiazol-4-yl]-4,5-dihydro-1,2 oxazol-5-yl}phenyl methanesulfonate (G.5.2), wherein “pyrazol-l-yl” should be replaced with “pyrazol-1-yl” and “1,2 oxazol” should be replaced with “1,2-oxazol”;
2-{3-[2-(1-{[3,5-bis(difluoromethyl)-1H-pyrazol-1-yl]acetyl}piperidin-4-yl) 1,3-thiazol-4-yl]-4,5-dihydro-1,2-oxazol-5 yl}-3-chlorophenyl methanesulfonate (G.5.3), wherein “) 1,3-” should be replaced with “)-1,3-” and “5 yl” should be replaced with “5-yl”;
4-[1-[2-[3-(difluoromethyl)-5-methyl-pyrazol-l-yl]acetyl]-4-piperidyl]-N-tetralin-I-yl-pyridine-2-carboxamide (G. 5.4), wherein “pyrazol-l-yl” should be replaced with “pyrazol-1-yl” and “tetralin-I-yl” should be replaced with “tetralin-1-yl”;
4-[1-[2-[3,5-bis(difluoromethyl)pyrazol-l-yl]acetyl]-4-piperidyl]-N-tetralin-I-yl-pyridine-2-carboxamide (G.5.5), wherein “pyrazol-l-yl” should be replaced with “pyrazol-1-yl”and tetralin-I-yl” should be replaced with “tetralin-1-yl”;
 4-[ 1-[2-[3-(difluoromethyl)-5-(trifluoromethyl)pyrazol-l-yl]acetyl]-4-
piperidyl]-N-tetralin-I-yl-pyridine-2-carboxamide (G.5.6), wherein “pyrazol-l-yl” should be replaced with “pyrazol-1-yl” and tetralin-I-yl” should be replaced with “tetralin-1-yl”;
 	4-[1-[2-[5-cyclopropyl-3-(difluoromethyl)pyrazol-l-yl]acetyl]-4-piperidyl]-N-tetralin-l-yl-pyridine-2-carboxamide (G.5.7), wherein “pyrazol-l-yl” should be replaced with “pyrazol-1-yl” and tetralin-I-yl” should be replaced with “tetralin-1-yl”;
4-[1-[2-[5-methyl-3-(trifluoromethyl)pyrazol-l-yl]acetyl]-4-piperidyl]-N-tetralin-I-ylpyridine-2-carboxamide (G.5.8), wherein “pyrazol-l-yl” should be replaced with “pyrazol-1-yl” and tetralin-I-yl” should be replaced with “tetralin-1-yl”;
4-[1-[2-[5-(difluoromethyl)-3-(trifluoromethyl)pyrazol-l-yl]acetyl]-4-piperidyl]-N-tetralin-l-yl-pyridine-2-carboxamide (G.5.9), wherein “pyrazol-l-yl” should be replaced with “pyrazol-1-yl” and tetralin-I-yl” should be replaced with “tetralin-1-yl”;
4[1[2-[3,5-bis(trifluoromethyl)pyrazol-I-yl]acetyl]-4-piperidyl]-N-tetraIin-I-yl-pyridine-2-carboxamide (G. 5.10), wherein “4[1[2-” should be replaced with “4-[1-[2-”,  “pyrazol-l-yl” should be replaced with “pyrazol-1-yl” and tetralin-I-yl” should be replaced with “tetralin-1-yl”; and
 ( 4-[1-[2-[5-cyclopropyl-3-(trifluoromethyl)pyrazol-1-yl]acetyl]-4-piperidyl]-N-tetralin-l-yl-pyridine-2-carboxamide (G.5.11), wherein tetralin-I-yl” should be replaced with “tetralin-1-yl”.
Claim 29, page 17, recites “Multi Site Action” wherein “Multi Site” is misspelled. The following are correct spellings: “Multisite” and “Multi-site”.
Claim 29, page 17, recites “pentachlorphenole”, which is misspelled. The correct spelling is “pentachlorophenol”.
Claim 29, pages 17-18, contains an improper Markush format for group H). The following would be proper:
H)	Inhibitors with Multi-site Action selected from:
-	inorganic active substances selected from the group consisting of Bordeaux mixture…, and sulfur (H.1.7);
-	thio- and dithiocarbamates selected from the group consisting of ferbam…, and ziram (H.2.9);
-	organochlorine compounds selected from the group consisting of anilazine…, and tolylfluanid (H.3.11); or
-	guanidines and others compounds selected from the group consisting of guanidine…, and 2,6-dimethyl-1H,5H-[1,4]dithiino[2,3-c:5,6-c']dipyrrole-1,3,5,7(2H,6H)-tetraone (H.4.10);”
Claim 29, page 18, contains an improper Markush format for group I). The following would be proper:
I)	Cell wall synthesis inhibitors selected from:
-	inhibitors of glucan synthesis selected from the group consisting of validamycin (1.1.1) and polyoxin B (1.1.2); or
-	melanin synthesis inhibitors selected from the group consisting of pyroquilon (1.2.1), tricyclazole (1.2.2), carpropamid (1.2.3), dicyclomet (1.2.4), and fenoxanil (1.2.5);

Claim 29, page 18, recites “Plant defence inducers”, which misspells “defense” as “defence”. 
Claim 29, page 18, contains an improper Markush format for group J). The following would be proper:
J)	Plant defense inducers selected from the group consisting of acibenzolar-S-methyl (J.1.1), probenazole (J.1.2), isotianil (J.1.3), tiadinil (J.1.4), prohexadione-calcium (J.1.5); phosphonates: fosetyl (J.1.6), fosetyl-aluminum (J.1.7), phosphorous acid and its salts (J.1.8), calcium phosphonate (J.1.11), potassium phosphonate (J.1.12), potassium or sodium bicarbonate (J.1.9), 4 cyclopropyl-N-(2,4-dimethoxyphenyl)thiadiazole-5-carboxamide (J .1.10); and

Claim 29, page 18, recites “diphenylamin (K.1.11)”, which misspells “diphenylamine.”
Claim 29, page 18, recites “oxin-copper (K.1.22)”, which misspells “oxine-copper.”
Claim 29, page 18, recites “N'-(4-(4-chloro-3-trifluoromethyl-phenoxy)-2,5-dimethyl-phenyl)-N-ethyl-N methyl formamidine (K.1.27), N' (4-(4-fluoro-3-trifluoromethyl-phenoxy)-2,5-dimethyl-phenyl)-N-ethyl-N-methyl formamidine (K.1.28)”, wherein “N methyl” should be “N-methyl” and “N’ (4” should be “N’-(4”. 
Claim 29, page 19, recites “5-chloro-1 (4,6-dimethoxypyrimidin-2-yl)-2-methyl-1 H-benzoimidazole (K.1.39)…, 9-fluoro-2,2-dimethyl-5-(3-quinolyl)-3H 1,4 benzoxazepine (K.1.49)”, wherein “chloro-1 (“ should be “chloro-1-(“ and “3H 1” should be “3H-1”.
Claim 29, pages 18-19, contains an improper Markush format for group K). The following would be proper:
K) A compound of unknown mode of action selected from the group consisting of
bronopol (K.1.1)…, and N'-(2,5-dimethyl-4-phenoxy-phenyl)-N-ethyl-N-methyl-formamidine
(K.1.53).”

Claim 30, line 2, contains a comma after “formula (I)” that should be deleted.
Claim 44 uses an improper Markush format for “Het”. An example of a proper format is “Het is selected from the group consisting of D-1a, D-2a and D-3a: 
    PNG
    media_image4.png
    123
    445
    media_image4.png
    Greyscale
 .
Claim 46, page 26 (M.1), recites “dichlorvos/DDVP” which is a duplicitous recitation since dichlorvos and DDVP refer to the same chemical. To improve clarity, “/DDVP” should be deleted.
Claim 46 is objected to for being written in improper Markush format with respect to the Markush grouping of component (2). The Markush grouping of component (2) is drawn to compound II, which is selected from the group consisting of “M.1 Acetylcholine esterase (AChE) inhibitors: M. IA carbamates…; or M.1B organophosphates…” according to page 26. This language is grammatically incorrect because (a) M. IA appears to be a misspelling of “M.1A”, and (b) the Markush format is improper. See MPEP 2173.05(h). The Markush format would be proper if replaced with the following: 
“M.1 Acetylcholine esterase (AChE) inhibitors selected from:
M.1A carbamates selected from the group consisting of aldicarb…, and triazamate; or 
M.1B organophosphates selected from the group consisting of acephate…, and vamidothion”.

Claim 46 is objected to for being written in improper Markush format with respect to the Markush grouping of “M.2. GABA-gated chloride channel antagonists: M.2A cyclodiene organochlorine compounds…; or M.2B fiproles (phenylpyrazoles)…” according to page 27. See MPEP 2173.05(h). An example of proper Markush format is the following: 
“M.2. GABA-gated chloride channel antagonists selected from: 
M.2A cyclodiene organochlorine compounds selected from the group consisting of endosulfan and chlordane; or 
M.2B fiproles selected from the group consisting of ethiprole…, and pyriprole”.

Claim 46, page 27 (M.2), recites “fiproles (phenylpyrazoles)” which is a duplicitous recitation since fiproles and phenylpyrazoles refer to the same group of compounds. To improve clarity, “fiproles (phenylpyrazoles)” should be replaced with “phenylpyrazoles”.
Claim 46, page 27 (M.4), is written in improper Markush format and uses incorrect grammar in the recitation “Nicotinic acetylcholine receptor agonists (nAChR): M.4A neonicotinoids []; or the compounds M.4A. 1 [], M.4A.2: []; or M.4A.3: []; or M.4B []; M.4C []; M.4D []; M.4E”. See MPEP 2173.05(h). The recitation would be proper if replaced with the following: 
“Nicotinic acetylcholine receptor agonists (nAChR) selected from: 
M.4A neonicotinoids selected from the group consisting of 
acetamiprid, clothianidin, cycloxaprid, dinotefuran, imidacloprid, nitenpyram, thiacloprid and thiamethoxam;
M.4A.1: 4,5-Dihydro-N-nitro-1-(2-oxiranylmethyl)-1 H-imidazol-
2-amine;
M.4A.2: (2E-)-1-[(6-Chloropyridin-3-yl)methyl]-N'-nitro-2-pentylidene-hydrazinecarboximidamide;
M.4A.3: 1-[(6-Chloropyridin-3-yl)methyl]-7-methyl-8-nitro-5-propoxy-1,2,3,5,6, 7-hexahydroimidazo[1,2-a]pyridine;
M.4B: nicotine;
M.4C: sulfoxaflor; 
M.4D: flupyradifurone; or
M.4E: triflumezopyrim;”

Claim 46, page 27 (M.5), recites “Nicotinic acetylcholine receptor allosteric activators: spinosyns, e.g., spinosad or spinetoram”, which is written in improper Markush format and is grammatically incorrect. The following would be proper: “Nicotinic acetylcholine receptor allosteric activators selected from the group consisting of spinosad and spinetoram”.
Claim 46, page 27 (M.7), recites “Juvenile hormone mimics such as M.7A juvenile hormone analogues, hydroprene, kinoprene, and methoprene; or M.7B fenoxycarb, or M.7C pyriproxyfen”, which is written in improper Markush format and is grammatically incorrect. The following would be proper: 
“Juvenile hormone mimics selected from:
M.7A: juvenile hormone analogs selected from the group consisting of hydroprene, kinoprene, and methoprene; 
M.7B: fenoxycarb; or
M.7C: pyriproxyfen”.

Claim 46, page 28 (M.8), recites “miscellaneous non-specific (multi-site) inhibitors, e.g. M.8A alkyl halides as methyl bromide and other alkyl halides, M.8B chloropicrin, M.8C sulfuryl fluoride, M.8D borax, or M. 8E tartar emetic”, which is written in improper Markush format and is grammatically incorrect. The following would be proper: 
“Miscellaneous non-specific inhibitors selected from:
M.8A: alkyl halides;
M.8B: chloropicrin;
M.8C: sulfuryl fluoride;
M.8D: borax; or 
M.8E tartar emetic”.

Claim 46, page 28  (M.9), recites “Chordotonal organ TRPV channel modulators, e.g. M.9B pymetrozine; pyrifluquinazon;” which is written in improper Markush format and is grammatically incorrect. The following would be proper: “Chordotonal organ TRPV channel modulators selected from the group consisting of pymetrozine and pyrifluquinazon;”
Claim 46, page 28  (M.10), recites “Mite growth inhibitors, e.g. M.1 0A clofentezine, hexythiazox, and diflovidazin, or M.10B etoxazole;” which is written in improper Markush format and is grammatically incorrect. The following would be proper: “Mite growth inhibitors selected from the group consisting of clofentezine, hexythiazox, diflovidazin, and etoxazole”.
Claim 46, page 28 (M.12), recites “Inhibitors of mitochondrial ATP synthase, e.g. M.12A diafenthiuron, or M.12B organotin miticides such as azocyclotin, cyhexatin, or fenbutatin oxide, M.12C propargite, or M.12D tetradifon”, which is written in improper Markush format and is grammatically incorrect. The following would be proper: 
“Inhibitors of mitochondrial ATP synthase selected from:
M.12A: diafenthiuron;
M.12B: organotin miticides selected from the group consisting of azocyclotin, cyhexatin, and fenbutatin oxide;
M.12C: propargite; or 
M.12D: tetradifon”.

Claim 46, page 28 (M.19), recites “Octopamin” which is a misspelling of Octampine.
Claim 46, page 29 (M.22), recites 2-[2-(4-Cyanophenyl)-1-[3-(trifluoromethyl)phenyl]-ethylidene]-N-[4-(difluoromethoxy)-phenyl]-hydrazinecarboxamide” and “N-(3-Chloro-2-methylphenyl)-2-[(4-chlorophenyl) [4-[methyl(methylsulfonyl)amino]phenyl]methylene]-hydrazinecarboxamide”, which chemical names should not be capitalized. The “Cyano” and “Chloro” should begin with lowercase letters.
Claim 46, page 29 (M.23), recites “Inhibitors of the of acetyl CoA carboxylase, such as Tetronic and Tetramic acid derivatives.” The phrase “of the of” should be replaced with “of” and “Tetronic” and “Tetramic” should not be capitalized.
Claim 46, pages 29-30 (M.28), recites “M.28.1: (R)-3-Chlor-N1-{2-methyl-4-[1,2,2,2 -tetrafluoro-1-(trifluoromethyl)ethyl]phenyl}-N2-(1-methyl-2-methylsulfonylethyl)phthalamid, M .28.2: (S)-3-Chloro-N 1-{2-methyl-4-[1,2,2,2-tetrafluoro-1-(trifluoromethyl)ethyl]phenyl}-N2-(1-methyl-2-methylsulfonylethyl)phthalamid”, which names should not be capitalized. Furthermore “-Chlor-” is a misspelling of “-chloro”, and “phthalamid” (in both occurrences) is a misspelling of “phthalimide”. In addition, the end of the M.28 paragraph (page 9) should not end with “or”.
Claim 46, page 30, recites “or” at the end of the M.28.6 group, which “or” should be removed.
Claim 46, page 30 (M.29), recites “Chordotonal organ Modulators” wherein “Modulators” should be lowercase.
Claim 46, page 30 (M.UN.5), recites “or actives on basis of bacillus firmus (Votive, 1-1582)”, wherein “basis of ” should not be italicized and “1-1582” should be replaced with “I-1582”. In addition, the phrase “actives on basis of bacillus firmus” is grammatically incorrect (and unclear as explained below in the section under 112(b) rejections). The phrase may be replaced with a recitation such as “active agents containing bacillus firmus”.
Claim 46 uses inconsistent formatting with the “M” paragraph numbering. For example, “M.UN.8:” uses a colon, “M.UN.9.a):”  uses a parenthesis and a colon, “M.UN.11.b)” uses a parenthesis but no colon, “M.UN.14a)” uses a parenthesis but no period, “M.UN.19” does not use a parenthesis or a colon, etc. 
Claim 46, pages 31-32 (M.UN.12.a), provides a list of chemical names that are capitalized. The names should each begin with a lowercase letter.
Claim 46, page 32, M.UN.14a and M.UN.14b provide chemical names that are capitalized. The names should each begin with a lowercase letter.
Claim 46, page 32, M.UN.16c) recites “N,5-dimethyl-N-pyridazin-4-yl-1-(2,2,2-
trifluoro-l-methyl-ethyl)pyrazole-4-carboxamide”, wherein “l-methyl” should be replaced with “1-methyl”.
Claim 46, page 33, M.UN.21 provides a chemical name that is capitalized. The name should begin with a lowercase letter.
Claim 46, pages 33-34 (Respiration inhibitors), is written in improper Markush format. In addition, the claim capitalizes “Inhibitors of complex III at Qo site” which should not be capitalized. The following is an example of proper Markush format: 
“A) 	Respiration inhibitors selected from:
inhibitors of complex III at Qo site selected from the group consisting of 
azoxystrobin…, and 2-(ortho-((2,5-dimethylphenyloxy-methylen)phenyl)-
3-methoxy-acrylic acid methylester (A.1.38);
-     inhibitors of complex III at Qi site selected from the group consisting of cyazofamid…, and fenpicoxamid (A.2.4);
-     inhibitors of complex II selected from the group consisting of benodanil…, and 2-(difluoromethyl)-N-[(3R)-3-isobutyl-1, 1-dimethyl-indan-4-yl]pyridine-3-carboxamide (A. 3.39); or
-     other respiration inhibitors selected from the group consisting of diflumetorim…, and silthiofam (A.4.12);”

Claim 46, page 33, recites “2(2-(3-(2,6-dichlorophenyl)-1-methylallylideneamino-oxymethyl)-phenyl)-2 methoxyimino-N methyl-acetamide (A.1.18)” which contains typographical errors that may be corrected as follows: “2(2” may be replaced with “2-(2”; “2methoxyimino” may be replaced with “2-methoxyimino”; and “N methyl” may be replaced with “N-methyl”.
Claim 46, page 33, recites “methyl-N-[2-[(1,4-dimethyl-5 phenyl-pyrazol-3-yl)oxylmethyl]phenyl]-N-methoxy-carbamate (A.1.22), 1-[3-chloro-2[[1 (4-chlorophenyl)-1H-pyrazol-3-yl]oxymethyl]phenyl]-4-methyl-tetrazol-5-one (A.1.23)” which contains typographical errors that may be corrected as follows: “5 phenyl” may be replaced with “5-phenyl”; and “2[[1 (4” may be replaced with “2-[[1-(4”.
Claim 46, pages 33-34, recites “1-[3-cyclopropyl-2-[[2-methyl-4 (1 methylpyrazol-3-yl)phenoxy]methyl]phenyl]-4 methyl-tetrazol-5-one (A.1.30), 1 [3(difluoromethoxy)-2-[[2-methyl-4-(1 methylpyrazol-3 yl)phenoxy]methyl]phenyl]-4 methyl-tetrazol-5-one (A.1.31), 1-methyl-4-[3-methyl-2 [[2 methyl-4-(1-methylpyrazol-3 yl)phenoxy]methyl]phenyl]tetrazol-5-one (A.1.32)…, (Z,2E) 5 [1 (4-chlorophenyl)pyrazol-3-yl]oxy-2-methoxyimino-N,3-dimethyl-pent-3-enamide (A.1.35)” which contains typographical errors that may be corrected as follows: 
“4 (1 methylpyrazol” (in A.1.30) may be replaced with “4-(1-methylpyrazol”; 
“1 [3 (difluoromethoxy)-2-[[2-methyl-4-(1 methylpyrazol-3 yl)phenoxy]methyl]phenyl]-4 methyl-tetrazol-5-one” (A.1.31) may be replaced with “1-[3-(difluoromethoxy)-2-[[2-methyl-4-(1-methylpyrazol-3-yl)phenoxy]methyl]phenyl]-4-methyl-tetrazol-5-one”; 
“1-methyl-4-[3-methyl-2 [[2 methyl-4-(1-methylpyrazol-3 yl)” (in A.1.32) may be replaced with “1-methyl-4-[3-methyl-2-[[2-methyl-4-(1-methylpyrazol-3-yl)”; and 
“(Z,2E) 5 [1 (” (in A.1.35) may be replaced with “(Z,2E)-5-[1-(”.
Claim 46, page 34, recites “[(6S,7R,8R) 8 benzyl-3-[(3-hydroxy-4-methoxy-pyridine-2-carbonyl)amino]-6-methyl-4,9-dioxo-1,5-dioxonan-7-yl] 2-methylpropanoate (A.2.3)”, wherein “8 benzyl” contains a typographical error and should be replaced with “8-benzyl” and “yl] 2” should be replaced with “yl]-2”.
Claim 46, page 34, recites “3 (difluoromethyl)-1-methyl-N-(1,1,3-trimethylindan-4-yl)pyrazole-4 carboxamide (A.3.22), 3 (trifluoromethyl)-1-methyl-N-(1,1,3-trimethylindan-4-yl)pyrazole-4 carboxamide (A.3.23)”, which contain typographical errors. “3 (difluoromethyl”) should be replaced with “3-(difluoromethyl”; “3 (trifluoromethyl)” should be replaced with “3-(trifluoromethyl)”; and “4 carboxamide” (in both instances) should be replaced with “4-carboxamide”. 
Claim 46, page 34, recites “3-(trifluoromethyl)-1,5 dimethyl-N-(1,1,3-trimethylindan-4-yl)pyrazole-4-carboxamide (A.3.25)…, 3-(difluoromethyl)-N (7 fluoro-1,1,3-trimethyl-indan-4-yl)-1-methylpyrazole-4-carboxamide (A.3.28)”, which contain typographical errors. “1,5 dimethyl” should be replaced with “1,5-dimethyl”, and “N (7 fluoro-” should be replaced with “N-(7-fluoro-”.
Claim 46, pages 34-35, recites “N-[(5-chloro-2-isopropylphenyl)methyl]-N-cyclopropyl-3-( difluoromethyl)-5 fluoro-l-methyl-pyrazole-4-carboxamide (A.3.31),” which contains a typographical error, wherein “fluoro-l-“ should be replaced with “fluoro-1”; and the claim also recites “2-(difluoromethyl)-N-[(3R)-3-isobutyl-1,1-dimethyl-indan-4 yl]pyridine-3-carboxamide (A. 3.39)”, wherein “4 yl” should be replaced with “4-yl”.
Claim 46, page 35, is written in improper Markush format. The claim recites “other respiration inhibitors: diflumetorim (A.4.1); nitrophenyl derivates: binapacryl (A.4.2), dinobuton (A.4.3), dinocap (A.4.4), fluazinam (A.4.5), meptyldinocap (A.4.6), ferimzone (A.4. 7); organometal compounds: fentin salts, e.g. fentin-acetate (A.4.8), fentin chloride (A.4.9) or fentin hydroxide (A.4.10); ametoctradin (A.4.11); silthiofam (A.4.12)”. One example of a proper format is the following: 
“other respiration inhibitors selected from: 
diflumetorim (A.4.1); 
nitrophenyl derivates selected from the group consisting of binapacryl (A.4.2), dinobuton (A.4.3), dinocap (A.4.4), fluazinam (A.4.5), meptyldinocap (A.4.6), and ferimzone (A.4. 7); 
fentin salts selected from the group consisting of fentin-acetate (A.4.8), fentin chloride (A.4.9) and fentin hydroxide (A.4.10); 
ametoctradin (A.4.11); or
silthiofam (A.4.12)”

Claim 46, page 35, contains an improper Markush format for group B) Sterol biosynthesis inhibitors because proper formatting and grammar is not used. The following would be proper:
“B) Sterol biosynthesis inhibitors selected from:
C14 demethylase inhibitors selected from:
triazoles selected from the group consisting of azaconazole (B.1.1)…, and 2-(chloromethyl)-2-methyl-5-(p-tolylmethyl)-1 (1,2,4-triazol-1-ylmethyl)cyclopentanol (B.1.43);
imidazoles selected from the group consisting of imazalil (B.1.44)…, and     
triflumizol (B.1.47); or
pyrimidines, pyridines or piperazines selected from the group consisting of fenarimol (B.1.49)…, and [3-(4-chloro-2-fluoro-phenyl)-5-(2,4-difluorophenyl) isoxazol-4-yl]-(3-pyridyl)methanol (B.1. 52);
-	Delta14-reductase inhibitors selected from the group consisting of aldimorph (B.2.1), dodemorph (B.2.2), dodemorphacetate (B.2.3), fenpropimorph (B.2.4), tridemorph (B.2.5), fenpropidin (B.2.6), piperalin (B.2.7), and spiroxamine (B.2.8);
-	fenhaxamid (B.3.1); or
-	chlorphenomizole (B.4.1);”

Claim 46, pages 35-36, contains an improper Markush format for group C) because proper formatting and grammar are not used. The following would be proper:
C) Nucleic acid synthesis inhibitors selected from the group consisting of benalaxyl (C.1.1)…, oxadixyl (C.1.7), hymexazole (C.2.1),… and 5-fluoro-2 (4
chlorophenylmethoxy)pyrimidin-4 amine (C.2.8);”

Claim 46, page 36, recites 5-fluoro-2-(p-tolylmethoxy)pyrimidin-4 amine (C.2.6), 5-fluoro-2-(4-fluorophenylmethoxy)pyrimidin-4 amine (C.2.7), 5-fluoro-2 (4 chlorophenylmethoxy)pyrimidin-4 amine (C.2.8)”, which recitation contains several typographical errors. The following corrections are suggested: “4 amine” may be replaced with “4-amine” in each instance; and “2 (4 chloro” may be replaced with “2-(4-chloro”.
Claim 46, page 36, contains an improper Markush format for group D) because proper formatting and grammar are not used. The following would be proper:
“D) Inhibitors of cell division and cytoskeleton selected from:
- tubulin inhibitors selected from the group consisting of benomyl (D.1.1)…, and (2-
bromo-4-fluoro-phenyl)-N-(2-chloro-6-fluoro-phenyl)-2,5-dimethyl-pyrazol-3 amine
(D.1.16); or
- other cell division inhibitors selected from the group consisting of diethofencarb 
(D.2.1), ethaboxam (D.2.2), pencycuron (D.2.3), fluopicolide (D.2.4), zoxamide (D.2.5), metrafenone (D.2.6), and pyriofenone (D.2.7);”

Claim 46, page 36, recites “N ethyl-2-[(3-ethynyl-8-methyl-6-quinolyl)oxy]butanamide (D.1.8), N-ethyl-2-[(3-ethynyl-8 methyl-6 quinolyl)oxy]-2-methylsulfanyl-acetamide (D.1.9), 2-[(3-ethynyl-8-methyl-6-quinol-yl)oxy]-N (2-fluoroethyl)butanamide (D.1.10)…, 2 [(3 ethynyl-8-methyl-6-quinolyl)oxy]-N-(2-fluoroethyl)-2-methylsulfanyl-acetamide (D.1.15), 4-(2-bromo-4-fluoro-phenyl)-N-(2-chloro-6-fluoro-phenyl)-2,5-dimethyl-pyrazol-3 amine (D.1.16)”, which contains several typographical errors. The following corrections are suggested: 
	Replace “N ethyl” in (D.1.8) with “N-ethyl”; replace “8 methyl-6 quinolyl” in (D.1.9) with “8-methyl-6-quinolyl”; replace “N (2” in (D.1.10) with “N-(2”; replace “2 [(3 ethynyl” in (D.1.15) with “2-[(3-ethynyl”; replace “3 amine” in (D.1.16) with “3-amine”.
Claim 46, pages 36-37, contains an improper Markush format for group E). The following would be proper:
“E) Inhibitors of amino acid and protein synthesis selected from:
- methionine synthesis inhibitors selected from the group consisting of cyprodinil (E.1.1), mepanipyrim (E.1.2), and pyrimethanil (E.1.3); or
protein synthesis inhibitors selected from the group consisting of blasticidin-S 
(E.2.1), kasugamycin (E.2.2), kasugamycin hydrochloride-hydrate (E.2.3), mildiomycin (E.2.4), streptomycin (E.2.5), and oxytetracyclin (E.2.6);”

Claim 46, page 37, contains an improper Markush format for group F). The following would be proper:
“F) Signal transduction inhibitors selected from:
- MAP/ histidine kinase inhibitors selected from the group consisting of fluoroimid (F.1.1), iprodione (F.1.2), procymidone (F.1.3), vinclozolin (F.1 .4), and fludioxonil (F.1.5); or
- quinoxyfen (F.2.1);”

Claim 46, page 37, contains an improper Markush format for group G). The following would be proper:
“G) Lipid and membrane synthesis inhibitors selected from:
Phospholipid biosynthesis inhibitors selected from the group consisting of 
edifenphos (G.1.1), iprobenfos (G.1.2), pyrazophos (G.1.3), and isoprothiolane (G.1 .4);
lipid peroxidation agents selected from the group consisting of dicloran (G.2.1), 
quintozene (G.2.2), tecnazene (G.2.3), tolclofos-methyl (G.2.4), biphenyl (G.2.5), chloroneb (G.2.6), and etridiazole (G.2.7);
phospholipid biosynthesis and cell wall deposition inhibitors selected from the group 
consisting of dimethomorph (G.3.1), flumorph (G.3.2), mandipropamid (G.3.3), pyrimorph (G.3.4), benthiavalicarb (G.3.5), iprovalicarb (G.3.6), and valifenalate (G.3.7);
-      propamocarb (G.4.1); or
-      inhibitors of oxysterol binding protein selected from the group consisting of oxathiapiprolin (G.5.1)…and ( 4-[1-[2-[5-cyclopropyl-3-(trifluoromethyl)pyrazol-1-yl]acetyl]-4-piperidyl]-Ntetralin-l-yl-pyridine-2-carboxamide (G.5.11);”

Claim 46, pages 37-38, contains several typographical errors in the following compound names:
fatty aci des (page 37, line 16), wherein “acides” should be replaced with “acids”;  
 2-{3-[2-(1-{[3,5-bis(difluoro-methyl-1H-pyrazol-1-yl]acetyl}piperidin-4-yl)-1,3-thiazol-4-yl]-4,5-dihydro-1,2 oxazol-5-yl}lphenyl methanesulfonate (G.5.2), wherein “1,2 oxazol” should be replaced with “1,2-oxazol” and “lphenyl” should be replaced with “phenyl”;
2-{3-[2-(1-{[3,5-bis(difluoromethyl)-1H-pyrazol-1-yl]acetyl}piperidin-4-yl) 1,3-thiazol-4-yl]-4,5-dihydro-1,2-oxazol-5 y1}-3-chlorophenyl methanesulfonate (G.5.3), wherein “) 1,3-” should be replaced with “)-1,3-” and “5 y1” should be replaced with “5-yl”;
4-[1-[2-[3-(difluoromethyl)-5-methyl-pyrazol-1-yl]acetyl]-4-piperidyl]-N-tetralin-I-yl-pyridine-2-carboxamide (G. 5.4), wherein “tetralin-I-yl” should be replaced with “tetralin-1-yl”;
4-[1-[2-[3,5-bis(difluoromethyl)pyrazol-1-yl]acetyl]-4-piperidyl]-N-tetralin-I-yl-pyridine-2-carboxamide (G.5.5), wherein “tetralin-I-yl” should be replaced with “tetralin-1-yl”;
 4-[ 1-[2-[3-(difluoromethyl)-5-(trifluoromethyl)pyrazol-1-yl]acetyl]-4-
piperidyl]-N-tetralin-I-yl-pyridine-2-carboxamide (G.5.6), wherein “tetralin-I-yl” should be replaced with “tetralin-1-yl”;
 	4-[1-[2-[5-cyclopropyl-3-(difluoromethyl)pyrazol-1-yl]acetyl]-4-piperidyl]-N-tetralin-l-yl-pyridine-2-carboxamide (G.5.7), wherein “tetralin-I-yl” should be replaced with “tetralin-1-yl”;
4-[1-[2-[5-methyl-3-(trifluoromethyl)pyrazol-1-yl]acetyl]-4-piperidyl]-N-tetralin-I-ylpyridine-2-carboxamide (G.5.8), wherein “tetralin-I-yl” should be replaced with “tetralin-1-yl”;
4 [1 [2-[3,5-bis(trifluoromethyl)pyrazol-1-yl]acetyl]-4-piperidyl]-N-tetraIin-1-yl-pyridine-2-carboxamide (G. 5.10), wherein “4 [1 [2-” should be replaced with “4-[1-[2-”; and
 ( 4-[1-[2-[5-cyclopropyl-3-(trifluoromethyl)pyrazol-1-yl]acetyl]-4-piperidyl]-N-tetralin-l-yl-pyridine-2-carboxamide (G.5.11), wherein tetralin-I-yl” should be replaced with “tetralin-1-yl”.
Claim 46, page 38 (line 8), recites “Multi Site Action” wherein “Multi Site” is misspelled. The following are correct spellings: “Multisite” and “Multi-site”.
Claim 46, page 38, recites “pentachlorphenole (H.3.9)”, which is misspelled. The correct spelling is “pentachlorophenol”.
Claim 46, page 38, contains an improper Markush format for group H). The following would be proper:
H)	Inhibitors with Multi-site Action selected from:
-	inorganic active substances selected from the group consisting of Bordeaux mixture…, and sulfur (H.1.7);
-	thio- and dithiocarbamates selected from the group consisting of ferbam…, and ziram (H.2.9);
-	organochlorine compounds selected from the group consisting of anilazine…, and tolylfluanid (H.3.11); or
-	guanidines and others compounds selected from the group consisting of guanidine…, and 2,6-dimethyl-1H,5H-[1,4]dithiino[2,3-c:5,6-c']dipyrrole-1,3,5,7(2H,6H)-tetraone (H.4.10);”

Claim 46, page 38, contains an improper Markush format for group I). The following would be proper:
I)	Cell wall synthesis inhibitors selected from:
-	inhibitors of glucan synthesis selected from the group consisting of validamycin (1.1.1) and polyoxin B (1.1.2); or
-	melanin synthesis inhibitors selected from the group consisting of pyroquilon (1.2.1), tricyclazole (1.2.2), carpropamid (1.2.3), dicyclomet (1.2.4), and fenoxanil (1.2.5);

Claim 46, page 39 (line 1), recites “Plant defence inducers”, which misspells “defense” as “defence”. 
Claim 46, page 39, contains an improper Markush format for group J). The following would be proper:
J)	Plant defense inducers
acibenzolar-S-methyl (J.1.1), probenazole (J.1.2), isotianil (J.1.3), tiadinil (J.1.4),
prohexadione-calcium (J.1.5); phosphonates: fosetyl (J.1.6), fosetyl-aluminum (J.1.7),
phosphorous acid and its salts (J.1.8), calcium phosphonate (J.1.11), potassium phosphonate
(J.1.12), potassium or sodium bicarbonate (J.1.9), 4 cyclopropyl-N-(2,4-
dimethoxyphenyl)thiadiazole-5-carboxamide (J .1.10);

Claim 46, page 39, recites “diphenylamin (K.1.11)”, which misspells “diphenylamine.”
Claim 46, page 39, recites “oxin-copper (K.1.22)”, which misspells “oxine-copper.”
Claim 46, page 39, recites “N'-(4-(4-chloro-3-trifluoromethyl-phenoxy)-2,5-dimethyl-phenyl)-N-ethyl-N methyl formamidine (K.1.27), N' (4-(4-fluoro-3-trifluoromethyl-phenoxy)-2,5-dimethyl-phenyl)-N-ethyl-N-methyl formamidine (K.1.28)”, wherein “N methyl” should be “N-methyl” and “N’ (4” should be “N’-(4”. 
Claim 46, pages 39 and 40, recites “5-chloro-1 (4,6-dimethoxypyrimidin-2-yl)-2-methyl-1 H-benzoimidazole (K.1.39)” and “9-fluoro-2,2-dimethyl-5-(3-quinolyl)-3H 1,4 benzoxazepine (K.1.49)”, respectively, wherein “chloro-1 (“ should be “chloro-1-(“ and “3H 1” should be “3H-1”.
Claim 46, pages 39-40, contains an improper Markush format for group K). The following would be proper:
K) A compound of unknown mode of action selected from the group consisting of
bronopol (K.1.1)…, and N'-(2,5-dimethyl-4-phenoxy-phenyl)-N-ethyl-N-methyl-formamidine
(K.1.53).”

Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 19-23, 27-31, 36-39, and 44-48 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 19, lines 7-9 of page 3, recites the following proviso: 
    PNG
    media_image5.png
    110
    977
    media_image5.png
    Greyscale

The groups RbRb and RcRc lack antecedent basis in the claim. Rb and/or Rc only appear in the R2a Markush group within the following alternatives: ORc, C(=O)ORc and C(=O)NRbRc. R2a is an optional substituent of R2 (a five- or six-membered carbo- or heterocyclic ring). Although R2 can be geminally disubstituted with R2a, the only geminally disubstituted option that exists for Rb and Rc is in the group C(=O)NRbRc. There is no antecedent basis for two geminally bound groups RbRb or RcRc; therefore, claim 19 and the corresponding dependent claims 20-23, 27-31, 36-39, and 44-48 are indefinite.
In addition, the claim 19 proviso recites that the geminal RbRc group may form an aromatic carbocyclic ring. This embodiment renders the claim (and the corresponding dependent claims 20-23, 27-31, 36-39, and 44-48) indefinite because it is impossible for the geminal RbRc group to form a carbocyclic ring. The only occurrence of the RbRc group appears in C(=O)NRbRc, which could only give rise to a heterocyclic ring (since the ring must contain a nitrogen atom) if the two geminal groups were attached together to form a ring.
This rejection may be overcome by amending the proviso to recite the following:
“wherein two geminally bound groups RbRc together with the atom to which they are bound, may form a 3-, 4-, 5-, 6- or 7-membered saturated, partially unsaturated or aromatic heterocyclic ring.”

Claims 27-29 and 46-48 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 27 and 28 refer to “compound I-R”. Claims 27 and 28 do not provide a definition or structure for “compound I-R”. Claim 19 (from which claims 27-28 depend) provides a structure for formula (I), but does not reference “compound I-R”. Although the specification provides a structure for (I-R), incorporation into claims by express reference to the specification is not permitted.  Ex parte Fressola, 27 USPQ 2d 1608 (1993).  Therefore, claims 27-28 are indefinite.
Claim 29, page 6 (M.8), and claim 46, page 28, refers to “non-specific (multi-site) inhibitors” which describes the inhibitors as “non-specific” and as being “multi-site” inhibitors. Non-specific inhibitors are inhibitors that can bind multiple different targets. Multi-site inhibitors are those that can bind to multiple active sites on the same target. The claim is considered indefinite because it is unclear whether the claim encompasses all non-specific inhibitors or is limited to non-specific inhibitors that are also multi-site inhibitors. Since a person of ordinary skill would not be able to determine the precise scope of inhibitors claimed, the limitation “non-specific (multi-site) inhibitors” renders claims 29 and 46 indefinite along with the dependent claims 47-48.
Claim 29, page 8 (M.23), and claim 46, page 29, recites the limitation “the of acetyl CoA carboxylase” [sic], which lacks antecedent basis in the claim. There are at least two known isoforms of acetyl CoA carboxylase: acetyl CoA carboxylase 1 and acetyl CoA carboxylase 2. It is unclear which carboxylase the claim is referencing, since is there is no prior mention of acetyl CoA carboxylase in claim 29 or in claim 19, from which the claim depends. Therefore, claims 29 and 46, along with the dependent claims 47-48, are indefinite.
Claim 29, page 9 (M.UN.5), and claim 46, page 30, contains the trademark/trade name “Votivo”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b). See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe an insecticide mixture that contains 40.3% clothianidin, 8.1% bacillus firmus (Strain I-1582), and glycerin. Accordingly, the identification/description is indefinite. Therefore, claims 29 and 46, along with the corresponding dependent claims 47-48, are indefinite.
Claim 29, page 14, and claim 46, page 35, recites a list of “nitrophenyl derivates” that includes “ferimzone (A.4.7).” Ferimzone is a chemical compound having the structure 
    PNG
    media_image6.png
    358
    422
    media_image6.png
    Greyscale
. The compound does not contain a nitrophenyl group or a group derived from a nitrophenyl group. This discrepancy renders the claim indefinite because it is unclear whether ferimzone was intended to be encompassed by the claim, perhaps as part of a separate Markush grouping. The claims raises doubt as to whether a different compound (and an actual nitrophenyl derivate) was intended instead of ferimzone. Therefore, claims 29 and 46, along with the corresponding dependent claims 47-48, are indefinite.
Claim 47 refers to “compound 1-R” but does not provide a definition or structure for “compound 1-R”. Claim 46 (from which claim 47 depends) provides a structure for compound (I-R), but does not reference “compound 1-R”. Therefore, claim 47 is indefinite.
Claim 50 is a method of protecting plants from insects, acarids or nematodes comprising contacting “the soil or water in which the plant is growing” with the mixture of claim 29. There is lack of antecedent basis for “the soil or water” in the claim because the “plants” referenced in line 1 are not inherently and exclusively grown in “soil or water”. According to the specification (p. 45, lines 30-35), the mixture may be applied to “soil, or the area, material or environment in which the animal pests are growing or may grow”. See also p. 46, wherein “contacting” includes “applying the compounds/compositions to the locus, i.e., habitat, breeding ground, plant, seed, soil, area, material or environment in which a pest is growing or may grow, of the animal pest or plant”. The specification broadly describes environment in which a plant is grown and does not limit that environment solely to soil or water. Since the “plants” referenced in line 1 of the claim may be grown in any environment (that includes other media such as rocks, trees, etc), “the soil or water” in line 2 lacks antecedent basis in claims 29 and 50. Therefore, claim 50 is indefinite.

Claims 29 and 46-48 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
Claim 29, page 5, and claim 46, page 26, recites the broad recitation “carbamates”, and the claim also recites “e.g. aldicarb, alanycarb, bendiocarb, benfuracarb, butocarboxim, butoxycarboxim, carbaryl… and triazamate” which is the narrower statement of the carbamate limitation. The claim is considered indefinite because there is a question or doubt as to whether the compounds introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. The specific carbamates exemplified are all encompassed by the broad group “carbamates”. Since the broad group “carbamates” encompasses other unrecited carbamates, e, it is unclear whether the Markush grouping of carbamates should be limited to the specific examples recited.
Claim 29, page 5, and claim 46, page 26, recites the broad recitation “M.1B organophosphates”, and the claim also recites “e.g. acephate, azamethiphos…and vamidothion” which is the narrower statement of the organophosphate limitation. The claim is considered indefinite because there is a question or doubt as to whether the compounds introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. The specific organophosphates exemplified are all encompassed by the broad group “M.1B organophosphates”. Since the broad group “M.1B organophosphates” encompasses other unrecited organophosphates, it is unclear whether the Markush grouping of organophosphates should be limited to the specific examples recited.
Claim 29, page 5, and claim 46, page 27, recites the broad recitation “M.2A cyclodiene organochlorine compounds”, and the claim also recites “e.g. endosulfan or chlordane” which is the narrower statement of the organochlorine compound limitation. The claim is considered indefinite because there is a question or doubt as to whether the compounds introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. The specific organochlorine compounds exemplified are all encompassed by the broad cyclodiene group. Since this broad group encompasses other unrecited cyclodiene organochlorine compounds, it is unclear whether the Markush grouping of organochlorine compounds should be limited to the specific examples recited.
Claim 29, page 5, and claim 46, page 27, recites the broad recitation “M.2B fiproles (phenylpyrazoles)”, and the claim also recites “e.g. ethiprole, fipronil, pyrafluprole, and pyriprole ” which is the narrower statement of the fiprole limitation. The claim is considered indefinite because there is a question or doubt as to whether the compounds introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. The specific fiprole compounds exemplified are all encompassed by the broad fiprole group. Since this broad group encompasses other unrecited fiprole compounds, it is unclear whether the Markush grouping of fiprole compounds should be limited to the specific examples recited.
Claim 29, page 6 (M.3), and claim 46, page 27, recites the broad recitation “M.3A pyrethroids” and the claim also recites “e.g. acrinathrin, allethrin…and transfluthrin ” which is the narrower statement of the pyrethroid limitation. The claim is considered indefinite because there is a question or doubt as to whether the compounds introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. The specific compounds exemplified all belong to the pyrethroid genus. Since the genus can encompass other unrecited pyrethroid compounds, it is unclear whether the Markush grouping of compounds should be limited to the specific examples recited.
Claim 29, page 6 (M.3), and claim 46, page 27, recites the broad recitation “(pyrethrum)” and the claim also recites “pyrethrin” which is a narrower embodiment of “pyrethrum”. The claim is considered indefinite because there is a question or doubt as to whether the limitation introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Pyrethrum and pyrethrin are both extracts obtained from the flowers of the pyrethrum plant; however, “[p]yrethrin refers to a more refined extract of pryrethrum.”1 It is unclear whether the claim is limited to only one of pyrethrum and prythrin, or whether the claim encompasses both.
Claim 29, page 6 (M.3B), and claim 46, page 27, recites the broad recitation “sodium channel modulators” and the claim also recites “such as DDT or methoxychlor” which are both specific examples of “sodium channel modulators”. The claim is considered indefinite because there is a question or doubt as to whether the limitation introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. It is unclear whether the claim should encompass all sodium channel modulators or whether the claim should be limited to DDT and methoxychlor. 
Claim 29, page 6 (M.4), and claim 46, page 27, recites the broad recitation “neonicotinoids” and the claim also recites “e.g. acetamiprid, clothianidin…and thiamethoxam; or the compounds M.4A.1 [], M.4A.2[]; or M.4A.3[]; or M.4B []; M.4C []; M.4D []; M.4E []” which are specific examples of “neonicotinoids”. The claim is considered indefinite because there is a question or doubt as to whether the specific chemical compounds are (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Thus, it is unclear whether the claim should encompass all neonicotinoids or whether the claim should be limited to the examples listed.
Claim 29, page 6 (M.5), and claim 46, page 27, recites the broad recitation “spinosyns” and the claim also recites “e.g. spinosad or spinetoram” which are two examples of “spinosyns”. The claim is considered indefinite because there is a question or doubt as to whether the specific chemical compounds are (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Thus, it is unclear whether the claim should encompass all spinosyns or whether the claim should be limited to the two compounds.
Claim 29, page 6 (M.6), and claim 46, page 27, recites the broad recitation “avermectins and milbemycins” and the claim also recites “e.g. abamectin, emamectin benzoate, ivermectin, lepimectin, or milbemectin” which are examples of avermectins or milbemycins. The claim is considered indefinite because there is a question or doubt as to whether the specific chemical compounds are (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Thus, it is unclear whether the claim should encompass all avermectins and milbemycins or whether the claim should be limited to the five examples listed.
Claim 29, page 6 (M.7), and claim 46, page 27, recites the broad recitation “juvenile hormone mimics” and the claim also recites “such as M.7A juvenile hormone analogues, hydroprene, kinoprene, and methoprene; or M.7B fenoxycarb, or M.7C pyriproxyfen” which are specific examples of juvenile hormone mimics. The claim is considered indefinite because there is a question or doubt as to whether the exemplified chemical compounds are (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Thus, it is unclear whether the claim should encompass all juvenile hormone analogues or whether the claim should be limited to the examples listed.
Claim 29, page 6 (M.8), and claim 46, page 28, recites the broad recitation “miscellaneous non-specific (multi-site) inhibitors” and also recites “e.g. M.8A alkyl halides as methyl bromide and other alkyl halides, M.8B chloropicrin, M.8C sulfuryl fluoride, M.8D borax, or M. 8E tartar emetic”, which are examples of non-specific and/or multi-site inhibitors. The claim is considered indefinite because there is a question or doubt as to whether the exemplified chemical compounds are (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Thus, it is unclear whether the claim should encompass all miscellaneous non-specific (multi-site) inhibitors or whether the claim should be limited to the examples listed.
Claim 29, page 6 (M.8), and claim 46, page 28, recites the broad recitation “alkyl halides” and also recites “as methyl bromide and other alkyl halides” which are narrow embodiments of the genus “alkyl halides”. The claim is considered indefinite because there is a question or doubt as to whether the exemplified chemical compounds are (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Thus, it is unclear whether the claim should encompass all alkyl halides or only specific examples, such as methyl bromide. Furthermore, it is unclear which halides fall within the scope of “other alkyl halides”. Does this mean “all” alkyl halides other than methyl bromide? Or does “other alkyl halides” refer to certain specific alkyl halides?
Claim 29, page 6 (M.9), and claim 46, page 28, recites the broad recitation “Chordotonal organ TRPV channel modulators” and also recites “e.g. M.9B pymetrozine; pyrifluquinazon” which are examples of said modulators. The claim is considered indefinite because there is a question or doubt as to whether the exemplified chemical compounds are (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Specifically, it is unclear whether the claim should encompass all chordotonal organ TRPV channel modulators or whether the modulators should be limited solely to pymetrozine and pyrifluquinazon.
Claim 29, page 7 (M.10), and claim 46, page 28, recites the broad recitation “Mite growth inhibitors” and also recites “e.g. M.10A clofentezine, hexythiazox, and diflovidazin, or M.10B etoxazole” which are some examples of mite growth inhibitors. The claim is considered indefinite because there is a question or doubt as to whether the exemplified chemical compounds are (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Specifically, it is unclear whether the claim should encompass all mite growth inhibitors or whether the scope of inhibitors should be limited to clofentezine, hexythiazox, diflovidazin, and etoxazole.
Claim 29, page 7 (M.12), and claim 46, page 28, recites the broad recitation “Inhibitors of mitochondrial ATP synthase” and also recites “e.g. M.12A diafenthiuron, or M.12B organotin miticides such as azocyclotin, cyhexatin, or fenbutatin oxide, M.12C propargite, or M.12D tetradifon”, which are some examples of mitochondrial ATP synthase inhibitors. The claim is considered indefinite because there is a question or doubt as to whether the exemplified chemical compounds are (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Specifically, it is unclear whether the claim should encompass all inhibitors of mitochondrial ATP synthase or whether the scope of inhibitors should be limited to the few examples listed.
Claim 29, page 7 (M.13), and claim 46, page 28, recites the broad recitation “Uncouplers of oxidative phosphorylation via disruption of the proton gradient” and also recites “e.g. chlorfenapyr, DNOC, or sulfuramid”, which are some examples of uncouplers of oxidative phosphorylation. The claim is considered indefinite because there is a question or doubt as to whether the exemplified chemical compounds are (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Specifically, it is unclear whether the claim should encompass all uncouplers of oxidative phosphorylation (via disruption of the proton gradient) or whether the scope of uncouplers should be limited to chlorfenapyr, DNOC, and sulfuramid.
Claim 29, page 7 (M.14), and claim 46, page 28, recites the broad recitation “Nicotinic acetylcholine receptor (nAChR) channel blockers” and also recites “e.g. nereistoxin analogues bensultap, cartap hydrochloride, thiocyclam, or thiosultap sodium”, which are some examples of nAChR channel blockers. The claim is considered indefinite because there is a question or doubt as to whether the exemplified chemical compounds are (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Specifically, it is unclear whether the claim should encompass all nAChR channel blockers or whether the scope of blockers should be limited to bensultap, cartap hydrochloride, thiocyclam, and thiosultap sodium.
Claim 29, page 7 (M.15), and claim 46, page 28, recites the broad recitation “Inhibitors of the chitin biosynthesis type 0” and also recites “such as benzoylureas e.g. bistrifluron, chlorfluazuron, diflubenzuron, flucycloxuron, flufenoxuron, hexaflumuron, lufenuron, novaluron, noviflumuron, teflubenzuron, or triflumuron”, which are some examples of the type 0 inhibitors. In addition, the recitation “benzoylureas” is a broad limitation that encompasses the narrower limitation “e.g. bistrifluron, chlorfluazuron, diflubenzuron, flucycloxuron, flufenoxuron, hexaflumuron, lufenuron, novaluron, noviflumuron, teflubenzuron, or triflumuron.” The claim is considered indefinite because there is a question or doubt as to whether the exemplified chemical compounds are (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Specifically, it is unclear whether the claim should encompass all inhibitors of the chitin biosynthesis type 0, or whether the scope of inhibitors should be limited to only benzoylureas or only to the examples listed. Since a person of ordinary skill would not be able to determine the precise scope of inhibitors encompassed by the Markush grouping of compound II, the claim is indefinite.
Claim 29, page 7 (M.16), and claim 46, page 28, recites the broad recitation “Inhibitors of the chitin biosynthesis type 1” and also recites “e.g. buprofezin”, which is one example of such an inhibitor. The claim is considered indefinite because there is a question or doubt as to whether the exemplified chemical compound is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Specifically, it is unclear whether the claim should encompass all inhibitors of chitin biosynthesis type 1 or whether the scope of inhibitors should be limited to one compound, namely, buprofezin.
Claim 29, page 7 (M.17), and claim 46, page 28, recites the broad recitation “Moulting disruptors” and also recites “Dipteran” which is one example of a subclass of moulting disruptors. Dipteran moulting disruptors are a class of insecticides that disrupt the moulting of dipterans, which are a type of winged insect. Furthermore, the claim also recites the limitation “e.g., cyromazine” which one example of a dipteran moulting disruptor. The claim is considered indefinite because there is a question or doubt as to whether the exemplified embodiments are (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Specifically, it is unclear whether the claim should encompass all moulting disrupting compounds, some moulting disrupting compounds (dipteran moulting disruptors), or only one compound (i.e., cyromazine).
Claim 29, page 7 (M.18), and claim 46, page 28, recites the broad recitation “Ecdyson receptor agonists” [sic] and also recites “such as diacylhydrazines” which is a narrow class of ecdysone receptor agonists. In addition, the claim recites “e.g. methoxyfenozide, tebufenozi de, hal ofenozi de, fufenozi de, or chromafenozide”, which includes examples of diacylhydrazines. The claim is considered indefinite because there is a question or doubt as to whether the narrower limitations are (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Specifically, it is unclear whether the claim should encompass all ecdysone receptor agonists, some ecdysone receptor agonists (i.e., diacylhydrazines), or specific examples of ecdysone receptor agonists (i.e., methoxyfenozide, tebufenozi de, hal ofenozi de, fufenozi de, and chromafenozide).
Claim 29, page 7 (M.19), and claim 46, page 28, recites the broad recitation “Octopamin receptor agonists” [sic] and also recites “e.g. amitraz”, which is one example of such an agonist. The claim is considered indefinite because there is a question or doubt as to whether the exemplified chemical compound is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Specifically, it is unclear whether the claim should encompass all octopamine receptor agonists or just one compound, namely, amitraz.
Claim 29, page 7 (M.20), and claim 46, page 28, recites the broad recitation “Mitochondrial complex III electron transport inhibitors” and also recites “e.g. M.20A hydramethylnon, M.20B acequinocyl, M.20C fluacrypyrim; or M.20D bifenazate”, which are four inhibitor examples. The claim is considered indefinite because there is a question or doubt as to whether the exemplified inhibitors are (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. It is unclear whether the claim should encompass all mitochondrial complex III electron transport inhibitors or just the four compounds, namely, hydramethylnon, acequinocyl, fluacrypyrim, and bifenazate.
Claim 29, page 7 (M.21), and claim 46, page 29, recites the broad recitation “Mitochondrial complex I electron transport inhibitors” and also recites “e.g. M.21A METI acaricides and insecticides [] or M.21B rotenone.” The claim recites additional examples of inhibitors, “such as fenazaquin, fenpyroximate, pyrimidifen, pyridaben, tebufenpyrad or tolfenpyrad.” The claim is considered indefinite because there is a question or doubt as to whether the exemplified inhibitors are (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. It is unclear whether the claim should encompass all mitochondrial complex I electron transport inhibitors, some mitochondrial complex I electron transport inhibitors (i.e., METI acaricides and insecticides), and/or the specific exemplified compounds.
Claim 29, pages 7-8 (M.22), and claim 46, page 29, recites the broad recitation “Voltage-dependent sodium channel blockers” and also recites “e.g. M.22A indoxacarb, M.22B metaflumizone, or M.22B.1: 2-[2-(4-Cyanophenyl)-1-[3-(trifluoromethyl)phenyl]-ethylidene]-N-[4-(difluoromethoxy)-phenyl]-hydrazinecarboxamide or M.22B.2: N-(3-Chloro-2-methylphenyl)-2-[(4-chlorophenyl) [4-[methyl(methylsulfonyl)amino]phenyl]methylene]hydrazine-
carboxamide”, which are examples of said blockers. The claim is considered indefinite because there is a question or doubt as to whether the exemplified chemical compounds are (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Specifically, it is unclear whether the claim should encompass all voltage-dependent sodium channel blockers or just the four blockers listed. 
Claim 29, page 8 (M.23), and claim 46, page 29, recites the broad recitation “Inhibitors of the of acetyl CoA carboxylase” [sic] and also recites “such as Tetronic and Tetramic acid derivatives”, which are examples of said inhibitors. The further provides the following examples of tetronic and tetramic acid derivatives: spirodiclofen, spiromesifen, spirotetramat and spiropidion. The claim is considered indefinite because there is a question or doubt as to whether the subgenus of inhibitors and/or the exemplified chemical compounds are (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. In other words, it is unclear whether the claim should encompass all inhibitors of acetyl CoA carboxylase, some inhibitors of acetyl CoA carboxylase (i.e., tetronic and tetramic acid derivatives), or solely the four inhibitors. 
Claim 29, page 8 (M.24), and claim 46, page 29, recites the broad recitation “Mitochondrial complex IV electron transport inhibitors” and also recites “M.24A phosphine such as aluminium phosphide, calcium phosphide, phosphine or zinc phosphide, or M.24B cyanide”, which are examples of said inhibitors of varying breadth. The claim is considered indefinite because there is a question or doubt as to whether the exemplified inhibitor compounds are (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. In other words, it is unclear whether the claim should encompass all mitochondrial complex IV electron transport inhibitors, some mitochondrial complex IV electron transport inhibitors (i.e., phosphines and cyanide), or specific inhibitor compounds (i.e., aluminium phosphide, calcium phosphide, phosphine, zinc phosphide, and cyanide). 
Claim 29, page 8 (M.25), and claim 46, page 29, recites the broad recitation “Mitochondrial complex II electron transport inhibitors” and also recites “such as beta-ketonitrile derivatives, e.g. cyenopyrafen or cyflumetofen”, which are examples of said inhibitors of varying breadth. The claim is considered indefinite because there is a question or doubt as to whether the exemplified inhibitor compounds are (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. In other words, it is unclear whether the claim should encompass all mitochondrial complex II electron transport inhibitors, some mitochondrial complex II electron transport inhibitors (i.e., beta-ketonitrile derivatives), or only inhibitor compounds (i.e., cyenopyrafen and cyflumetofen). 
Claim 29, page 8 (M.28), and claim 46, page 29, recites the broad recitation “diamides” and also recites “e.g. flubendiamide, chlorantraniliprole, cyantraniliprole, tetraniliprole,” which are examples of diamides. The claim is considered indefinite because there is a question or doubt as to whether the exemplified diamides are (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. In other words, it is unclear whether the claim should encompass all ryanodine receptor-modulating diamides or only the exemplified diamide compounds.
Claim 29, page 9 (M.29), and claim 46, page 30, recites the broad recitation “Chordotonal organ Modulators—undefined target site” and also recites “e.g., flonicamid,” which is an example of such a modulator. The claim is considered indefinite because there is a question or doubt as to whether the exemplified compound is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Furthermore, it is unclear whether the phrase “undefined target site” is intended to further limit the chordotonal organ modulators  or whether it is merely a preferred embodiment. In other words, it is unclear whether the claim should encompass all chordotonal organ modulators, some chordotonal organ modulators (i.e., those that have an undefined target site), or only the one modulator compound: flonicamid.
Claim 29, page 9 (M.UN), and claim 46, page 30, recites the broad recitation “insecticidal active compounds of unknown or uncertain mode of action” and also recites “e.g., afidopyropen, afoxolaner…tioxazafen, M.UN.3: 11-(4-chloro-2,6-dimethylphenyl)-12-hydroxy-1,4-dioxa-9-azadispiro[ 4.2 .4.2]-tetradec-11-en-10-one, M.UN.4: 3-( 4'-fluoro-2,4-dimethylbiphenyl-3-yl)-4-hydroxy-8-oxa-l-azaspiro[4.5]dec-3-en-2-one, M.UN.5: 1-[2-fluoro-4-methyl-5-[(2,2,2-trifluoroethyl)sulfinyl]phenyl]-3-(trifluoromethyl)-1 H-1,2,4-triazole-5-amine, or actives on basis of bacillus firmus (Votive, 1-1582),” which lists examples of said compounds. The claim is considered indefinite because there is a question or doubt as to whether the specific compounds listed are (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. In other words, it is unclear whether the claim should encompass all insecticidal active compounds of unknown or uncertain mode of action or only those compounds explicitly recited.
Claim 29, page 9 (M.UN), and claim 46, page 30, recites the broad recitation “actives on basis of bacillus firmus” and also recites “(Votivo, 1-1582)”, which is a narrower limitation of the “actives”. The claim is considered indefinite because there is a question or doubt as to whether the specific compounds listed are (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. In other words, it is unclear whether the claim should encompass all active agents containing bacillus firmus or only active agents containing strain I-1582.
Claim 29, page 14, and claim 46, page 35, recites the broad recitation “fentin salts” and also recites “e.g. fentin-acetate (A.4.8), fentin chloride (A.4.9) or fentin hydroxide (A.4.10)”, which is a narrow embodiment of “fentin salts”. The claim is considered indefinite because there is a question or doubt as to whether the narrower limitations are (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. A person of ordinary skill would not be able to ascertain precisely which compounds are included or excluded by the claim due to the conflicting scopes of compounds recited.
Since claims 29 and 46 are rejected for being indefinite, due to the unclear broad/narrow limitations, the corresponding dependent claims 47-48 are also indefinite.

Claim 30 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 30 improperly depends from claim 30 and refers to “the mixture” which lacks antecedent basis in the claim. The claim also refers to “the ratio of compound of formula (I), and compound II”. The limitations “compound of formula (I)” and “compound II” lack antecedent basis in the claim. Therefore, the claim is indefinite. This rejection may be overcome by changing the dependency to claim 29.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 30 and 40 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 30 depends from claim 30, which is of improper form because claim 30 is not a “claim previously set forth”. 
Claim 40 recites R2 is phenyl, which may be substituted with C1-C4-alkyl. Claim 40 depends from claim 22 (which depends from claim 19), which states that phenyl may be substituted with R2a. According to claim 19, the definition of R2a does not encompass C1-C4 alkyl as shown below:

    PNG
    media_image7.png
    160
    1349
    media_image7.png
    Greyscale

Therefore, claim 40 broadens the scope of compounds with respect to the R2a group when R2 is phenyl.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 19-31 and 36-48 are rejected under 35 U.S.C. 103 as being unpatentable over Narine et al. WO 2014/167084 as evidenced by the Porter, A. Insecticide Resistance Action Committee, Method No. 019, “IRAC Susceptibility Test Method Series”, published online 15 Dec 2016 [downloaded 3 May 2022] from the Internet <https://irac-online.org/content/uploads/Method_019-_v3.4_15Dec16_aphid.pdf>.
Narine et al. teach compounds of formula (I), 
    PNG
    media_image8.png
    168
    188
    media_image8.png
    Greyscale
, including “both the single pure enantiomers or pure diastereomers of the compounds of formula (I), and their mixtures”.  The compounds and their mixtures have pesticidal properties useful as agricultural compositions, comprising a liquid or solid carrier, for combating animal pests and protecting crops and plants. Narine also discloses a seed comprising the compound or stereoisomer thereof in an amount of from 0.1 g to 10 kg per 100 kg of seed. See, e.g., claims 9-14 and page 7 (lines 1-5). The mixtures formed from a compound of formula (I) and an active pesticide agent have “a weight ratio of 1:100 to 100:1, preferably 1:10 to 10:1.” Pages 52-53 (bridging paragraph).
Narine teaches that “protection from aphids is most preferred”, which would have guided a PHOSITA to select a pesticide that targets aphids. As evidenced by the IRAC Method No. 019 (page 1), it is well-known that the following pesticides are used against aphids: carbamates, organophosphates, pyrethroid, neonicotinoids, pymetrozine, flonicamid, diafenthiuron, and tetronic and tetramic acid derivatives. Narine discloses those same pesticides and provides additional examples as follows: carbamates (M.1A), such as aldicarb; organophosphates (M.1B), such as acephate; pyrethroids (M.3A), such as acrinathrin; neonicotinoids (M.4A), such as acetamiprid; pymetrozine (M.9B); flonicamid (M.9C); diafenthiuron (M.12A); and tetronic and tetramic acid derivatives (M.23), such as spirodiclofen. See, e.g., pp. 53-65 and p. 72 lines 6-8. 
Narine teaches examples of compounds of formula (I) that have a structure of formula (III-12), 
    PNG
    media_image9.png
    150
    166
    media_image9.png
    Greyscale
, as defined in Table A, which lists 150 insecticidal compounds. Compound A-1 of Table A is representative, wherein ZR2 is phenyl and R1 is methyl: 

    PNG
    media_image10.png
    363
    407
    media_image10.png
    Greyscale
 See Table 12 and pages 27 and 38-42. 

A PHOSITA aiming to control or prevent an aphid infestation would have been guided by Narine to use a compound of formula (I), such compound A-1 or a pure isomer thereof, a composition thereof, a seed comprising the compound, and/or a mixture comprising the compound and one of the aphid-targeting pesticides listed above. Since compound A-1, 
    PNG
    media_image10.png
    363
    407
    media_image10.png
    Greyscale
 , and its pure enantiomers
    PNG
    media_image11.png
    355
    401
    media_image11.png
    Greyscale
and 
    PNG
    media_image12.png
    354
    408
    media_image12.png
    Greyscale
, are useful for protecting plants from insects, a PHOSITA would have found the two isomer equally obvious. Furthermore, there would have been a reasonable expectation of successfully targeting aphids when combining each isomer with an aphid-targeting pesticide because compounds of formula (I) and isomers thereof are preferably used to treat aphids; the second pesticide is known for treating aphids; and their combination is expected to provide the same aphid-targeting properties exhibited by each component. This would have rendered obvious the instant invention as follows:
Claim 19, a non-racemic compound of formula (I), 
    PNG
    media_image13.png
    128
    151
    media_image13.png
    Greyscale
, namely 

    PNG
    media_image11.png
    355
    401
    media_image11.png
    Greyscale
or
    PNG
    media_image12.png
    354
    408
    media_image12.png
    Greyscale
, wherein R1 is C1-C4-alkyl (i.e., methyl), R2 is an 
unsubstituted six-membered carbocyclic ring (i.e., phenyl), Het is D-2, 
    PNG
    media_image14.png
    70
    98
    media_image14.png
    Greyscale
, Ra is halogen (i.e., chloro), and n is 1.
Claim 20, the compound of claim 19 with an enantiomeric excess of compound I-R, 
    PNG
    media_image15.png
    128
    160
    media_image15.png
    Greyscale
 , namely the compound 
    PNG
    media_image12.png
    354
    408
    media_image12.png
    Greyscale
in pure enantiomeric form.
Claims 21 and 37-38, the compound of claim 19 wherein R1 is C1-C4-alkyl (i.e., methyl).
Claims 22 and 39-43, the compound of claim 19 wherein R2 is unsubstituted phenyl.
Claims 23 and 44-45, the compound of claim 19, wherein Het is D-2, Ra is chloro, and n is 1 (i.e., Het is D-2a, 
    PNG
    media_image16.png
    143
    130
    media_image16.png
    Greyscale
).
Claims 24-26, the compound being compound No. I-1.
Claim 27, the compound of claim 19 with %ee of at least 90% of compound I-R, which reads on the compound
    PNG
    media_image12.png
    354
    408
    media_image12.png
    Greyscale
in pure enantiomeric form.
Claim 28, the compound I-R, 
    PNG
    media_image15.png
    128
    160
    media_image15.png
    Greyscale
, which is
    PNG
    media_image12.png
    354
    408
    media_image12.png
    Greyscale
.
Claim 29, a mixture comprising at least one compound of claim 19, such as 
    PNG
    media_image11.png
    355
    401
    media_image11.png
    Greyscale
or
    PNG
    media_image12.png
    354
    408
    media_image12.png
    Greyscale
, and at least one compound II selected from: carbamates (M.1A), such as aldicarb; organophosphates (M.1B), such as acephate; pyrethroids (M.3A), such as acrinathrin; neonicotinoids (M.4A), such as acetamiprid; pymetrozine (M.9B); flonicamid (M.9C); diafenthiuron (M.12A); or tetronic and tetramic acid derivatives (M.23), such as spirodiclofen.
Claim 30, the mixture having a ratio of a compound of formula (I) to compound II that is between 1:100 to 100:1, preferably 1:10 to 10:1, both of which fall within the claimed range of 1000:1 and 1:1000.
Claim 31, a pesticidal composition comprising a liquid or solid carrier and a compound of claim 19, namely 
    PNG
    media_image11.png
    355
    401
    media_image11.png
    Greyscale
or
    PNG
    media_image12.png
    354
    408
    media_image12.png
    Greyscale
.
Claim 36, a seed comprising 
    PNG
    media_image11.png
    355
    401
    media_image11.png
    Greyscale
or
    PNG
    media_image12.png
    354
    408
    media_image12.png
    Greyscale
 , in an amount of from 0.1 g to 10 kg per 100 kg of seed, which is exactly the same range taught by Narine. 
Claim 46, a mixture comprising compound (I-R), 
    PNG
    media_image15.png
    128
    160
    media_image15.png
    Greyscale
, which is
    PNG
    media_image12.png
    354
    408
    media_image12.png
    Greyscale
, and at least one compound II selected from: carbamates (M.1A), such as aldicarb; organophosphates (M.1B), such as acephate; pyrethroids (M.3A), such as acrinathrin; neonicotinoids (M.4A), such as acetamiprid; pymetrozine (M.9B); flonicamid (M.9C); diafenthiuron (M.12A); or tetronic and tetramic acid derivatives (M.23), such as spirodiclofen.
Claim 47, the mixture of claim 46 having a ratio of a compound (I-R) to compound II that is between 1:100 to 100:1, preferably 1:10 to 10:1, both of which fall within the claimed range of 1000:1 and 1:1000.
Claim 48, a pesticidal composition comprising a liquid or solid carrier and the mixture of claim 29.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 19-28 and 37-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3 and 19 of U.S. Patent No. 11,124,528 B2.
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 3 and 19 of ‘528 disclose a process of making a genus of compounds that is fully embraced by the claimed genus of compounds. Claims 3 and 19 teach a compound of formula (X), 
    PNG
    media_image17.png
    220
    173
    media_image17.png
    Greyscale
in the S- or R-configuration, which is a tautomer of the claimed compounds wherein:

    PNG
    media_image18.png
    83
    514
    media_image18.png
    Greyscale
 

    PNG
    media_image19.png
    111
    542
    media_image19.png
    Greyscale

    PNG
    media_image20.png
    140
    133
    media_image20.png
    Greyscale
, 
    PNG
    media_image21.png
    101
    164
    media_image21.png
    Greyscale
, and 
    PNG
    media_image22.png
    132
    139
    media_image22.png
    Greyscale
, respectively 
    PNG
    media_image23.png
    158
    801
    media_image23.png
    Greyscale


    PNG
    media_image24.png
    301
    525
    media_image24.png
    Greyscale

This renders the instant claims obvious as follows:
Claim 19, a tautomer of a non-racemic compound of formula (I), 
    PNG
    media_image13.png
    128
    151
    media_image13.png
    Greyscale
, namely the R- or S-enantiomer, wherein:

    PNG
    media_image25.png
    365
    1350
    media_image25.png
    Greyscale

    PNG
    media_image26.png
    108
    303
    media_image26.png
    Greyscale


    PNG
    media_image27.png
    250
    1123
    media_image27.png
    Greyscale
 

    PNG
    media_image28.png
    414
    1387
    media_image28.png
    Greyscale
 
    PNG
    media_image29.png
    149
    1382
    media_image29.png
    Greyscale

Claims 20 and 27-28, the compound of claim 19 with an enantiomeric excess of compound I-R, 
    PNG
    media_image15.png
    128
    160
    media_image15.png
    Greyscale
 such as at least 90% ee, is anticipated by the R-enantiomer of the compound of claim 19. Although claims 3 and 19 are silent regarding the isomeric purity of the R-enantiomer, a PHOSITA would have had motivation to separate and purify the R-enantiomer as part of routine experimentation in making the R-enantiomer.
Regarding claims 21-26, and 37-45, the compound of formula (X), 
    PNG
    media_image17.png
    220
    173
    media_image17.png
    Greyscale
or the R-enantiomer thereof, according to patented claims 3 and 19, was intended to encompass compound X-2 (wherein R1 is methyl, R2 is Ph, and Het is D-2a, 
    PNG
    media_image30.png
    123
    112
    media_image30.png
    Greyscale
) as evidenced by the definition of formula X in col. 16 of ‘528. Even though the specification of the applied patent is not technically considered to be prior art, it may still be used to interpret the applied claims. See MPEP 804(II)(B)(2). Compound X-2 corresponds to the instant claims as follows:
Claims 21 and 37-38, the compound of claim 19 wherein R1 is methyl.

    PNG
    media_image31.png
    55
    812
    media_image31.png
    Greyscale

Claims 22 and 39-43, the compound of claim 19 wherein R2 is unsubstituted phenyl

    PNG
    media_image32.png
    95
    1335
    media_image32.png
    Greyscale

Claims 23 and 44-45, the compound of claim 19, wherein Het is D-2, Ra is chloro, and n is 1 (i.e., Het is D-2a, 
    PNG
    media_image16.png
    143
    130
    media_image16.png
    Greyscale
).
Claims 24-26, the compound being compound No. I-1.


Claims 19-28 and 37-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,034,703 B2.
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-14 of ‘703 disclose a process of making a genus of compounds that is fully embraced by the claimed genus of compounds. Claim 1 teaches a compound of formula (X), 
    PNG
    media_image17.png
    220
    173
    media_image17.png
    Greyscale
in the S- or R-configuration, wherein:

    PNG
    media_image33.png
    206
    618
    media_image33.png
    Greyscale


    PNG
    media_image26.png
    108
    303
    media_image26.png
    Greyscale

    PNG
    media_image34.png
    244
    626
    media_image34.png
    Greyscale


    PNG
    media_image35.png
    249
    621
    media_image35.png
    Greyscale

Claims 11-14 of ‘703 teach specific embodiments for R1, R2, Ra, and Het: 
    PNG
    media_image36.png
    295
    824
    media_image36.png
    Greyscale


    PNG
    media_image37.png
    61
    655
    media_image37.png
    Greyscale

Even though the specification of the applied patent is not technically considered to be prior art, it may still be used to interpret the applied claims. See MPEP 804(II)(B)(2). Based on the definition of compound of formula (X) in col. 15, claim 1 was intended to encompass compound no. X-2, wherein R1 is methyl, R2 is phenyl and Het is D-2a, 
    PNG
    media_image38.png
    82
    73
    media_image38.png
    Greyscale
). Therefore, the instant claims would have been obvious over the ‘703 claims as outlined below:
Claim 19, a tautomer of a non-racemic compound of formula (I), 
    PNG
    media_image13.png
    128
    151
    media_image13.png
    Greyscale
, namely 
the R- or S-enantiomer, wherein:

    PNG
    media_image25.png
    365
    1350
    media_image25.png
    Greyscale

    PNG
    media_image26.png
    108
    303
    media_image26.png
    Greyscale


    PNG
    media_image27.png
    250
    1123
    media_image27.png
    Greyscale
 

    PNG
    media_image28.png
    414
    1387
    media_image28.png
    Greyscale
 
    PNG
    media_image29.png
    149
    1382
    media_image29.png
    Greyscale

Claims 20 and 27-28, the compound of claim 19 with an enantiomeric excess of compound I-R, 
    PNG
    media_image15.png
    128
    160
    media_image15.png
    Greyscale
 such as at least 90% ee, is anticipated by the R-enantiomer of the compound of claim 1. Although ‘703 is silent regarding the isomeric purity of the R-enantiomer, a PHOSITA would have had motivation to separate and purify the R-enantiomer as part of routine experimentation in making the R-enantiomer.
Claims 21 and 37-38, the compound of claim 19 wherein R1 is methyl.

    PNG
    media_image31.png
    55
    812
    media_image31.png
    Greyscale

Claims 22 and 39-43, the compound of claim 19 wherein R2 is unsubstituted phenyl

    PNG
    media_image32.png
    95
    1335
    media_image32.png
    Greyscale

Claims 23 and 44-45, the compound of claim 19, wherein Het is D-2, Ra is chloro, and n is 1 (i.e., Het is D-2a, 
    PNG
    media_image16.png
    143
    130
    media_image16.png
    Greyscale
).
Claims 24-26, the compound being compound No. I-1.
Claims 21 and 37-38, the compound of claim 19 wherein R1 is methyl.

    PNG
    media_image31.png
    55
    812
    media_image31.png
    Greyscale

Claims 22 and 39-43, the compound of claim 19 wherein R2 is unsubstituted phenyl

    PNG
    media_image32.png
    95
    1335
    media_image32.png
    Greyscale

Claims 23 and 44-45, the compound of claim 19, wherein Het is D-2, Ra is chloro, and n is 1 (i.e., Het is D-2a, 
    PNG
    media_image16.png
    143
    130
    media_image16.png
    Greyscale
).
Claims 24-26, the compound being compound No. I-1.


Claims 19-31 and 36-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 9,730,451 B2 in view of Narine et al. WO 2014/167084 as evidenced by the Porter, A. Insecticide Resistance Action Committee, Method No. 019, “IRAC Susceptibility Test Method Series”, published online 15 Dec 2016 [downloaded 3 May 2022] from the Internet <https://irac-online.org/content/uploads/Method_019-_v3.4_15Dec16_aphid.pdf>.
Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims disclose a compound of formula (I), 
    PNG
    media_image39.png
    223
    266
    media_image39.png
    Greyscale
, tautomers, and stereoisomers thereof, for protecting crops, plants and propagation material. In one embodiment, a composition comprises the compound and at least one inert liquid/solid carrier. In another embodiment a seed is treated with the compound in an amount of from 0.1 g to 10 kg per 100 kg of seed. See, e.g., claims 1-5 and 9-11. The claims do not explicitly teach the compound
    PNG
    media_image40.png
    160
    203
    media_image40.png
    Greyscale
 or a mixture of the compound with another pesticide compound.
Narine et al. teach compounds of formula (I), 
    PNG
    media_image8.png
    168
    188
    media_image8.png
    Greyscale
, such as 

    PNG
    media_image10.png
    363
    407
    media_image10.png
    Greyscale
(Compound A-1 of Table A), including “both the single pure enantiomers or pure diastereomers of the compounds of formula (I), and their mixtures”.  The compounds and their mixtures have pesticidal properties useful as agricultural compositions for combating animal pests and protecting crops and plants. The compositions may comprise an inert liquid or solid carrier. Narine also discloses a seed comprising the compound or stereoisomer thereof in an amount of from 0.1 g to 10 kg per 100 kg of seed. The mixtures formed from a compound of formula (I) and an active pesticide agent have “a weight ratio of 1:100 to 100:1, preferably 1:10 to 10:1.” See, e.g., claims 9-14 and page 7 (lines 1-5). Table 12 and pages 27, 38-42 and 52-53 (bridging paragraph).
Narine teaches that “protection from aphids is most preferred”, which would have guided a PHOSITA to select a pesticide that targets aphids. As evidenced by Porter (page 1), it is well-known that the following pesticides are used against aphids: carbamates, organophosphates, pyrethroid, neonicotinoids, pymetrozine, flonicamid, diafenthiuron, and tetronic and tetramic acid derivatives. Narine discloses those same pesticides and provides additional examples as follows: carbamates (M.1A), such as aldicarb; organophosphates (M.1B), such as acephate; pyrethroids (M.3A), such as acrinathrin; neonicotinoids (M.4A), such as acetamiprid; pymetrozine (M.9B); flonicamid (M.9C); diafenthiuron (M.12A); and tetronic and tetramic acid derivatives (M.23), such as spirodiclofen. See, e.g., pp. 53-65 and p. 72 lines 6-8. 
A PHOSITA aiming to control or prevent an aphid infestation would have been guided by Narine to use a compound of formula (I) according to ‘451, such as compound A-1 
    PNG
    media_image10.png
    363
    407
    media_image10.png
    Greyscale
 (encompassed by the claims of ‘451) and the enantiomers thereof, to prepare a composition thereof, a seed comprising the compound, and/or a mixture comprising the compound and one of the aphid-targeting pesticides taught by Narine. Since Narine teaches that these compounds are useful for protecting plants from insects, preferably aphids, a PHOSITA would have found it obvious to use the S- or the R-enantiomer of compound A-1 targeting aphids. Furthermore, there would have been a reasonable expectation of successfully targeting aphids when combining the compound with an aphid-targeting pesticide because, according to Narine, compounds of formula (I) and isomers thereof are useful against aphids; the second pesticide is known for treating aphids; and their combination is expected to provide the same aphid-targeting properties exhibited by each component. This would have rendered obvious the instant invention as follows:
Claim 19, a non-racemic compound of formula (I), 
    PNG
    media_image13.png
    128
    151
    media_image13.png
    Greyscale
, namely 

    PNG
    media_image11.png
    355
    401
    media_image11.png
    Greyscale
or
    PNG
    media_image12.png
    354
    408
    media_image12.png
    Greyscale
, wherein R1 is C1-C4-alkyl (i.e., methyl), R2 is an 
unsubstituted six-membered carbocyclic ring (i.e., phenyl), Het is D-2, 
    PNG
    media_image14.png
    70
    98
    media_image14.png
    Greyscale
, Ra is halogen (i.e., chloro), and n is 1.
Claims 20 and 27-28, the compound of claim 19 with an enantiomeric excess (e.g., 90% ee) of compound I-R, 
    PNG
    media_image15.png
    128
    160
    media_image15.png
    Greyscale
 , namely the compound 
    PNG
    media_image12.png
    354
    408
    media_image12.png
    Greyscale
in pure enantiomeric form.
Claims 21 and 37-38, the compound of claim 19 wherein R1 is C1-C4-alkyl (i.e., methyl).
Claims 22 and 39-43, the compound of claim 19 wherein R2 is unsubstituted phenyl.
Claims 23 and 44-45, the compound of claim 19, wherein Het is D-2, Ra is chloro, and n is 1 (i.e., Het is D-2a, 
    PNG
    media_image16.png
    143
    130
    media_image16.png
    Greyscale
).
Claims 24-26, the compound being compound No. I-1.
Claim 29, a mixture comprising at least one compound of claim 19, such as 
    PNG
    media_image11.png
    355
    401
    media_image11.png
    Greyscale
or
    PNG
    media_image12.png
    354
    408
    media_image12.png
    Greyscale
, and at least one compound II selected from: carbamates (M.1A), such as aldicarb; organophosphates (M.1B), such as acephate; pyrethroids (M.3A), such as acrinathrin; neonicotinoids (M.4A), such as acetamiprid; pymetrozine (M.9B); flonicamid (M.9C); diafenthiuron (M.12A); or tetronic and tetramic acid derivatives (M.23), such as spirodiclofen.
Claim 30, the mixture having a ratio of a compound of formula (I) to compound II that is between 1:100 to 100:1, preferably 1:10 to 10:1, both of which fall within the claimed range of 1000:1 and 1:1000.
Claim 31, a pesticidal composition comprising an inert liquid or solid carrier and 
    PNG
    media_image11.png
    355
    401
    media_image11.png
    Greyscale
or
    PNG
    media_image12.png
    354
    408
    media_image12.png
    Greyscale
.
Claim 36, a seed comprising
    PNG
    media_image11.png
    355
    401
    media_image11.png
    Greyscale
or
    PNG
    media_image12.png
    354
    408
    media_image12.png
    Greyscale
 , in an amount of from 0.1 g to 10 kg per 100 kg of seed, which is exactly the same range taught by Narine. 
Claim 46, a mixture comprising compound (I-R), 
    PNG
    media_image15.png
    128
    160
    media_image15.png
    Greyscale
, which is
    PNG
    media_image12.png
    354
    408
    media_image12.png
    Greyscale
, and at least one compound II selected from: carbamates (M.1A), such as aldicarb; organophosphates (M.1B), such as acephate; pyrethroids (M.3A), such as acrinathrin; neonicotinoids (M.4A), such as acetamiprid; pymetrozine (M.9B); flonicamid (M.9C); diafenthiuron (M.12A); or tetronic and tetramic acid derivatives (M.23), such as spirodiclofen.
Claim 47, the mixture of claim 46 having a ratio of a compound (I-R) to compound II that is between 1:100 to 100:1, preferably 1:10 to 10:1, both of which fall within the claimed range of 1000:1 and 1:1000.
Claim 48, a pesticidal composition comprising a liquid or solid carrier and the mixture of claim 29.


Claims 19-31 and 36-48 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 and 14-16 of copending Application No. 17/270,824 (reference application) as evidenced by Teng et al. “Evaluation of the sublethal effect of tetrachlorantraniliprole on Spodoptera exigua and its potential toxicity to two non-target organisms.” PLoS ONE 2020, 15(11): e0242052.
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims teach a pesticidal mixture comprising a compound of formula (I) 
    PNG
    media_image41.png
    198
    239
    media_image41.png
    Greyscale
, such as 
    PNG
    media_image40.png
    160
    203
    media_image40.png
    Greyscale
, and at least one compound B, such as tetrachlorantraniliprole (B20), 
    PNG
    media_image42.png
    388
    384
    media_image42.png
    Greyscale
 , in a ratio of 20:1 to 1:20, for example. The compound of formula I preferably has at least 90% ee of I-R-1. Also disclosed is a composition comprising the mixture and at least one inert liquid/solid carrier, as well as a seed comprising the mixture in an amount of from 0.1 g to 10 kg per 100 kg of material. See, e.g., reference claims 1-5, 8, 12, and 16.
Furthermore, although the reference claims are also silent regarding the mode of action of tetrachlorantraniliprole, it is well-known that tetrachlorantraniliprole is a diamide compound that inherently modulates ryanodine receptors as evidenced by Teng et al. “Evaluation of the sublethal effect of tetrachlorantraniliprole on Spodoptera exigua and its potential toxicity to two non-target organisms.” PLoS ONE 2020, 15(11): e0242052. See, e.g., the Abstract.
In view of the above, the reference claims render obvious the claimed invention as follows:
Claim 19, a non-racemic compound of formula (I), 
    PNG
    media_image13.png
    128
    151
    media_image13.png
    Greyscale
, namely or
    PNG
    media_image40.png
    160
    203
    media_image40.png
    Greyscale
, wherein R1 is C1-C4-alkyl (i.e., methyl), R2 is an unsubstituted six-membered carbocyclic ring (i.e., phenyl), Het is D-2, 
    PNG
    media_image14.png
    70
    98
    media_image14.png
    Greyscale
, Ra is halogen (i.e., chloro), and n is 1.
Claims 20 and 27-28, the compound of claim 19 with an enantiomeric excess of compound I-R, 
    PNG
    media_image15.png
    128
    160
    media_image15.png
    Greyscale
 , namely the compound 
    PNG
    media_image12.png
    354
    408
    media_image12.png
    Greyscale
having at least 90%ee.
Claims 21 and 37-38, the compound of claim 19 wherein R1 is C1-C4-alkyl (i.e., methyl).
Claims 22 and 39-43, the compound of claim 19 wherein R2 is unsubstituted phenyl.
Claims 23 and 44-45, the compound of claim 19, wherein Het is D-2, Ra is chloro, and n is 1 (i.e., Het is D-2a, 
    PNG
    media_image16.png
    143
    130
    media_image16.png
    Greyscale
).
Claims 24-26, the compound being compound No. I-1.
Claim 29, a mixture comprising at least one compound of claim 19, such as 
    PNG
    media_image40.png
    160
    203
    media_image40.png
    Greyscale
, and at least one compound II selected from: ryanodine receptor-modulators from the class of diamides (M.28), such as tetrachlorantraniliprole.
Claim 30, the mixture having a ratio of a compound of formula (I) to compound II that is between 20:1 to 1:20, which falls within the claimed range of 1000:1 and 1:1000.
Claim 31, a pesticidal composition comprising a liquid or solid carrier and the compound 
    PNG
    media_image40.png
    160
    203
    media_image40.png
    Greyscale
.
Claim 36, a seed comprising the compound
    PNG
    media_image40.png
    160
    203
    media_image40.png
    Greyscale
, in an amount of 
from 0.1 g to 10 kg per 100 kg of seed, which is exactly the same range taught by the reference claim. 
Claim 46, a mixture comprising compound (I-R), 
    PNG
    media_image15.png
    128
    160
    media_image15.png
    Greyscale
, which is
    PNG
    media_image12.png
    354
    408
    media_image12.png
    Greyscale
, and at least one compound II selected from: ryanodine receptor-modulators from the class of diamides (M.28), such as tetrachlorantraniliprole.
Claim 47, the mixture of claim 46 having a ratio of a compound of formula (I) to compound II that is between 20:1 to 1:20, which falls within the claimed range of 1000:1 and 1:1000.
Claim 48, a pesticidal composition comprising a liquid or solid carrier and the mixture of claim 29.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Claims 19-28, 31 and 37-45 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 13-14 of copending Application No. 17/274,909 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims teach a compound of formula (I) 
    PNG
    media_image41.png
    198
    239
    media_image41.png
    Greyscale
, such as 
    PNG
    media_image40.png
    160
    203
    media_image40.png
    Greyscale
, having at least 90%ee. The claims also teach a method of controlling pests, comprising contacting plant propagation material with a composition comprising the compound of formula (I). See, e.g., reference claims 1-6. This renders obvious the claimed invention as follows:
Claim 19, a non-racemic compound of formula (I), 
    PNG
    media_image13.png
    128
    151
    media_image13.png
    Greyscale
, namely or
    PNG
    media_image40.png
    160
    203
    media_image40.png
    Greyscale
, wherein R1 is C1-C4-alkyl (i.e., methyl), R2 is an unsubstituted six-membered carbocyclic ring (i.e., phenyl), Het is D-2, 
    PNG
    media_image14.png
    70
    98
    media_image14.png
    Greyscale
, Ra is halogen (i.e., chloro), and n is 1.
Claims 20 and 27-28, the compound of claim 19 with an enantiomeric excess of compound I-R, 
    PNG
    media_image15.png
    128
    160
    media_image15.png
    Greyscale
 , namely the compound 
    PNG
    media_image12.png
    354
    408
    media_image12.png
    Greyscale
having at least 90% ee.
Claims 21 and 37-38, the compound of claim 19 wherein R1 is C1-C4-alkyl (i.e., methyl).
Claims 22 and 39-43, the compound of claim 19 wherein R2 is unsubstituted phenyl.
Claims 23 and 44-45, the compound of claim 19, wherein Het is D-2, Ra is chloro, and n is 1 (i.e., Het is D-2a, 
    PNG
    media_image16.png
    143
    130
    media_image16.png
    Greyscale
).
Claims 24-26, the compound being compound No. I-1.
Regarding claim 31, which is drawn to a pesticidal composition comprising a liquid or solid carrier and a compound of claim 19, a PHOSITA would have found it obvious to use a composition comprising the compound and inert carrier when practicing the reference method of controlling pests of potato plants because an inert carrier would have been required to disperse the compound.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 29-30, 36, and 46-48 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 13-14 of copending Application No. 17/274,909 (reference application) in view of Narine et al. WO 2014/167084 as evidenced by the Porter, A. Insecticide Resistance Action Committee, Method No. 019, “IRAC Susceptibility Test Method Series”, published online 15 Dec 2016 [downloaded 3 May 2022] from the Internet <https://irac-online.org/content/uploads/Method_019-_v3.4_15Dec16_aphid.pdf>.
The copending claims teach a compound of formula (I) 
    PNG
    media_image41.png
    198
    239
    media_image41.png
    Greyscale
, such as 
    PNG
    media_image40.png
    160
    203
    media_image40.png
    Greyscale
, having at least 90%ee. The claims also teach a method of controlling pests, comprising contacting plant propagation material with a composition comprising the compound of formula (I) and one or more pesticidal compounds. See, e.g., reference claims 1-6. The claims do not teach any examples of said pesticidal compounds. 
Narine et al. teach compounds of formula (I), 
    PNG
    media_image8.png
    168
    188
    media_image8.png
    Greyscale
, such as 

    PNG
    media_image10.png
    363
    407
    media_image10.png
    Greyscale
 (Compound A-1 of Table A), including “both the single pure enantiomers or pure diastereomers of the compounds of formula (I), and their mixtures”.  The compounds and their mixtures have pesticidal properties useful as agricultural compositions, comprising a liquid or solid carrier, for combating animal pests and protecting crops and plants. Narine also discloses a seed comprising the compound or stereoisomer thereof in an amount of from 0.1 g to 10 kg per 100 kg of seed. See, e.g., claims 9-14 and page 7 (lines 1-5). The mixtures formed from a compound of formula (I) and an active pesticide agent have “a weight ratio of 1:100 to 100:1, preferably 1:10 to 10:1.” Table 12 and pages 27, 38-42 and 52-53 (bridging paragraph).
Narine teaches that “protection from aphids is most preferred”, which would have guided a PHOSITA to select a pesticide that targets aphids. As evidenced by Porter (page 1), it is well-known that the following pesticides are used against aphids: carbamates, organophosphates, pyrethroid, neonicotinoids, pymetrozine, flonicamid, diafenthiuron, and tetronic and tetramic acid derivatives. Narine discloses those same pesticides and provides additional examples as follows: carbamates (M.1A), such as aldicarb; organophosphates (M.1B), such as acephate; pyrethroids (M.3A), such as acrinathrin; neonicotinoids (M.4A), such as acetamiprid; pymetrozine (M.9B); flonicamid (M.9C); diafenthiuron (M.12A); and tetronic and tetramic acid derivatives (M.23), such as spirodiclofen. See, e.g., pp. 53-65 and p. 72 lines 6-8. 
A PHOSITA aiming to control or prevent an aphid infestation would have been guided by Narine to use a compound of formula (I), such as the R-isomer thereof that is 
    PNG
    media_image43.png
    139
    189
    media_image43.png
    Greyscale
 (which is disclosed by the reference claims), a composition thereof, a seed comprising the compound, and/or a mixture comprising the compound and one of the aphid-targeting pesticides listed above. Since 
    PNG
    media_image43.png
    139
    189
    media_image43.png
    Greyscale
 is encompassed by the compounds taught by Narine for being useful for protecting plants from insects, a PHOSITA would have found it obvious to use the compound I-R-1 for targeting aphids. Furthermore, there would have been a reasonable expectation of successfully targeting aphids when combining the compound with an aphid-targeting pesticide because, according to Narine, compounds of formula (I) and isomers thereof are preferably used to treat aphids; the second pesticide is known for treating aphids; and their combination is expected to provide the same aphid-targeting properties exhibited by each component. This would have rendered obvious the instant invention as follows:
Claim 29, a mixture comprising (a) at least one non-racemic compound of formula (I), 
    PNG
    media_image13.png
    128
    151
    media_image13.png
    Greyscale
, namely
    PNG
    media_image12.png
    354
    408
    media_image12.png
    Greyscale
, wherein R1 is C1-C4-alkyl (i.e., methyl), R2 is an unsubstituted six-membered carbocyclic ring (i.e., phenyl), Het is D-2, 
    PNG
    media_image14.png
    70
    98
    media_image14.png
    Greyscale
, Ra is halogen (i.e., chloro), and n is 1; and (b) at least one compound II selected from: carbamates (M.1A), such as aldicarb; organophosphates (M.1B), such as acephate; pyrethroids (M.3A), such as acrinathrin; neonicotinoids (M.4A), such as acetamiprid; pymetrozine (M.9B); flonicamid (M.9C); diafenthiuron (M.12A); or tetronic and tetramic acid derivatives (M.23), such as spirodiclofen.
Claim 30, the mixture having a ratio of a compound of formula (I) to compound II that is between 1:100 to 100:1, preferably 1:10 to 10:1, both of which fall within the claimed range of 1000:1 and 1:1000.
Claim 36, a seed comprising the compound 
    PNG
    media_image12.png
    354
    408
    media_image12.png
    Greyscale
in an amount of from 0.1 g to 10 kg per 100 kg of seed, which is exactly the same range taught by Narine. 
Claim 46, a mixture comprising 
    PNG
    media_image12.png
    354
    408
    media_image12.png
    Greyscale
 and at least one compound II selected from: carbamates (M.1A), such as aldicarb; organophosphates (M.1B), such as acephate; pyrethroids (M.3A), such as acrinathrin; neonicotinoids (M.4A), such as acetamiprid; pymetrozine (M.9B); flonicamid (M.9C); diafenthiuron (M.12A); or tetronic and tetramic acid derivatives (M.23), such as spirodiclofen.
Claim 47, the mixture of claim 46 having a ratio of a compound (I-R) to compound II that is between 1:100 to 100:1, preferably 1:10 to 10:1, both of which fall within the claimed range of 1000:1 and 1:1000.
Claim 48, a pesticidal composition comprising a liquid or solid carrier and the mixture of claim 29. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Claims 19-31 and 36-48 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-18 of copending Application No. 17/275,225 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims teach a insecticidal method of protecting plants and propagation material comprising contacting the seed of the plant with a compound of formula (I) or an enantiomer thereof, such as 
    PNG
    media_image44.png
    170
    213
    media_image44.png
    Greyscale
, in combination with another pesticidally active compound such as carbamates (M.1A), such as aldicarb; organophosphates (M.1B), such as acephate; pyrethroids (M.3A), such as acrinathrin; neonicotinoids (M.4A), such as acetamiprid; pymetrozine (M.9B); diafenthiuron (M.12A); or tetronic and tetramic acid derivatives (M.23), such as spirodiclofen. The pesticidal combination comprises the two compounds in a weight ratio of 10,000:1 to 1:10,000. The compound of formula I preferably has at least 90% ee of I-R-1. In one embodiment a seed comprises the compound of formula (I) in an amount of from 0.1 g to 10 kg per 100 kg of material. See, e.g., reference claims 1-6, 8, 11 and 17.
In view of the above, the reference claims render obvious the claimed invention as follows:
Claim 19, a non-racemic compound of formula (I), 
    PNG
    media_image13.png
    128
    151
    media_image13.png
    Greyscale
, that is
    PNG
    media_image40.png
    160
    203
    media_image40.png
    Greyscale
, wherein R1 is C1-C4-alkyl (i.e., methyl), R2 is an unsubstituted six-membered carbocyclic ring (i.e., phenyl), Het is D-2, 
    PNG
    media_image14.png
    70
    98
    media_image14.png
    Greyscale
, Ra is halogen (i.e., chloro), and n is 1.
Claims 20 and 27-28, the compound of claim 19 with an enantiomeric excess of the 
compound 
    PNG
    media_image12.png
    354
    408
    media_image12.png
    Greyscale
having at least 90%ee.
Claims 21 and 37-38, the compound of claim 19 wherein R1 is C1-C4-alkyl (i.e., methyl).
Claims 22 and 39-43, the compound of claim 19 wherein R2 is unsubstituted phenyl.
Claims 23 and 44-45, the compound of claim 19, wherein Het is D-2, Ra is chloro, and n is 1 (i.e., Het is D-2a, 
    PNG
    media_image16.png
    143
    130
    media_image16.png
    Greyscale
).
Claims 24-26, the compound being compound No. I-1.
Claims 29 and 46, a mixture comprising the compound 
    PNG
    media_image40.png
    160
    203
    media_image40.png
    Greyscale
, and at least one compound II selected from carbamates (M.1A), such as aldicarb; organophosphates (M.1B), such as acephate; pyrethroids (M.3A), such as acrinathrin; neonicotinoids (M.4A), such as acetamiprid; pymetrozine (M.9B); diafenthiuron (M.12A); or tetronic and tetramic acid derivatives (M.23), such as spirodiclofen.
Claims 31 and 48, a pesticidal composition comprising an inert solid carrier and the compound
    PNG
    media_image40.png
    160
    203
    media_image40.png
    Greyscale
 reads on a seed containing the compound, because the seed is an inert solid carrier.
Claim 36, a seed comprising the compound 
    PNG
    media_image40.png
    160
    203
    media_image40.png
    Greyscale
 in an amount of from 0.1 g to 10 kg per 100 kg of seed, which is exactly the same range taught by the reference claim. 
Regarding claims 30 and 47, drawn to the mixture having a ratio of a compound of formula (I) to compound II that is between 1000:1 and 1:1000, a PHOSITA would have found it obvious to combine the two compounds in a ratio between 1000:1 and 1:1000 because the reference claims teach a range between 10000:1 and 1:10000. Since the claimed range encompasses the copending range, a prima facie case of obviousness exists because the PHOSITA would have sought to optimize the mixture ratio under the course of routine experimentation in an attempt to produce a more effective pesticidal mixture. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.





Claims 19-28, 31 and 37-45 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 13-14 of copending Application No. 17/275,231 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims teach a compound of formula (I) 
    PNG
    media_image41.png
    198
    239
    media_image41.png
    Greyscale
, such as 
    PNG
    media_image40.png
    160
    203
    media_image40.png
    Greyscale
, having at least 90%ee. The claims also teach a method of controlling pests, comprising contacting plant propagation material with a composition comprising the compound of formula (I). See, e.g., reference claims 1-6. This renders obvious the claimed invention as follows:
Claim 19, a non-racemic compound of formula (I), 
    PNG
    media_image13.png
    128
    151
    media_image13.png
    Greyscale
, namely or
    PNG
    media_image40.png
    160
    203
    media_image40.png
    Greyscale
, wherein R1 is C1-C4-alkyl (i.e., methyl), R2 is an unsubstituted six-membered carbocyclic ring (i.e., phenyl), Het is D-2, 
    PNG
    media_image14.png
    70
    98
    media_image14.png
    Greyscale
, Ra is halogen (i.e., chloro), and n is 1.
Claims 20 and 27-28, the compound of claim 19 with an enantiomeric excess of compound I-R, 
    PNG
    media_image15.png
    128
    160
    media_image15.png
    Greyscale
 , namely the compound 
    PNG
    media_image12.png
    354
    408
    media_image12.png
    Greyscale
having at least 90% ee.
Claims 21 and 37-38, the compound of claim 19 wherein R1 is C1-C4-alkyl (i.e., methyl).
Claims 22 and 39-43, the compound of claim 19 wherein R2 is unsubstituted phenyl.
Claims 23 and 44-45, the compound of claim 19, wherein Het is D-2, Ra is chloro, and n is 1 (i.e., Het is D-2a, 
    PNG
    media_image16.png
    143
    130
    media_image16.png
    Greyscale
).
Claims 24-26, the compound being compound No. I-1.
Regarding claim 31, which is drawn to a pesticidal composition comprising a liquid or solid carrier and a compound of claim 19, a PHOSITA would have found it obvious to use a composition comprising the compound and inert carrier when practicing the reference method of controlling pests because an inert carrier would have been required to disperse the compound.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 29-30, 36, and 46-48 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 13-14 of copending Application No. 17/275,231 (reference application) in view of Narine et al. WO 2014/167084 as evidenced by the Porter, A. Insecticide Resistance Action Committee, Method No. 019, “IRAC Susceptibility Test Method Series”, published online 15 Dec 2016 [downloaded 3 May 2022] from the Internet <https://irac-online.org/content/uploads/Method_019-_v3.4_15Dec16_aphid.pdf>.
The copending claims teach a compound of formula (I) 
    PNG
    media_image41.png
    198
    239
    media_image41.png
    Greyscale
, such as 
    PNG
    media_image40.png
    160
    203
    media_image40.png
    Greyscale
, having at least 90%ee. The claims also teach a method of controlling pests, comprising contacting plant propagation material with a composition comprising the compound of formula (I) and one or more pesticidal compounds. See, e.g., reference claims 1-6. The claims do not teach any examples of said pesticidal compounds. 
Narine et al. teach compounds of formula (I), 
    PNG
    media_image8.png
    168
    188
    media_image8.png
    Greyscale
, such as 

    PNG
    media_image10.png
    363
    407
    media_image10.png
    Greyscale
, including “both the single pure enantiomers or pure diastereomers of the compounds of formula (I), and their mixtures”.  The compounds and their mixtures have pesticidal properties useful as agricultural compositions, comprising a liquid or solid carrier, for combating animal pests and protecting crops and plants. Narine also discloses a seed comprising the compound or stereoisomer thereof in an amount of from 0.1 g to 10 kg per 100 kg of seed. See, e.g., claims 9-14 and page 7 (lines 1-5). The mixtures formed from a compound of formula (I) and an active pesticide agent have “a weight ratio of 1:100 to 100:1, preferably 1:10 to 10:1.” Table 12 and pages 27, 38-42 and 52-53 (bridging paragraph).
Narine teaches that “protection from aphids is most preferred”, which would have guided a PHOSITA to select a pesticide that targets aphids. As evidenced by Porter (page 1), it is well-known that the following pesticides are used against aphids: carbamates, organophosphates, pyrethroid, neonicotinoids, pymetrozine, flonicamid, diafenthiuron, and tetronic and tetramic acid derivatives. Narine discloses those same pesticides and provides additional examples as follows: carbamates (M.1A), such as aldicarb; organophosphates (M.1B), such as acephate; pyrethroids (M.3A), such as acrinathrin; neonicotinoids (M.4A), such as acetamiprid; pymetrozine (M.9B); flonicamid (M.9C); diafenthiuron (M.12A); and tetronic and tetramic acid derivatives (M.23), such as spirodiclofen. See, e.g., pp. 53-65 and p. 72 lines 6-8. 
A PHOSITA aiming to control or prevent an aphid infestation would have been guided by Narine to use a compound of formula (I), such as the R-isomer thereof that is 
    PNG
    media_image43.png
    139
    189
    media_image43.png
    Greyscale
 (which is disclosed by the reference claims), a composition thereof, a seed comprising the compound, and/or a mixture comprising the compound and one of the aphid-targeting pesticides listed above. Since 
    PNG
    media_image43.png
    139
    189
    media_image43.png
    Greyscale
 is encompassed by the compounds taught by Narine for being useful for protecting plants from insects, a PHOSITA would have found it obvious to use the compound I-R-1 for targeting aphids. Furthermore, there would have been a reasonable expectation of successfully targeting aphids when combining the compound with an aphid-targeting pesticide because, according to Narine, compounds of formula (I) and isomers thereof are preferably used to treat aphids; the second pesticide is known for treating aphids; and their combination is expected to provide the same aphid-targeting properties exhibited by each component. This would have rendered obvious the instant invention as follows:
Claim 29, a mixture comprising (a) the compound of formula (I), 
    PNG
    media_image13.png
    128
    151
    media_image13.png
    Greyscale
, 
namely
    PNG
    media_image12.png
    354
    408
    media_image12.png
    Greyscale
, wherein R1 is C1-C4-alkyl (i.e., methyl), R2 is an unsubstituted six-
membered carbocyclic ring (i.e., phenyl), Het is D-2, 
    PNG
    media_image14.png
    70
    98
    media_image14.png
    Greyscale
, Ra is halogen (i.e., chloro), and n is 1; and (b) at least one compound II selected from: carbamates (M.1A), such as aldicarb; organophosphates (M.1B), such as acephate; pyrethroids (M.3A), such as acrinathrin; neonicotinoids (M.4A), such as acetamiprid; pymetrozine (M.9B); flonicamid (M.9C); diafenthiuron (M.12A); or tetronic and tetramic acid derivatives (M.23), such as spirodiclofen.
Claim 30, the mixture having a ratio of a compound of formula (I) to compound II that is between 1:100 to 100:1, preferably 1:10 to 10:1, both of which fall within the claimed range of 1000:1 and 1:1000.
Claim 36, a seed comprising the compound 
    PNG
    media_image12.png
    354
    408
    media_image12.png
    Greyscale
  in an amount of from 
0.1 g to 10 kg per 100 kg of seed, which is exactly the same range taught by Narine. 
Claim 46, a mixture comprising the compound 
    PNG
    media_image12.png
    354
    408
    media_image12.png
    Greyscale
 and at least one compound II selected from: carbamates (M.1A), such as aldicarb; organophosphates (M.1B), such as acephate; pyrethroids (M.3A), such as acrinathrin; neonicotinoids (M.4A), such as acetamiprid; pymetrozine (M.9B); flonicamid (M.9C); diafenthiuron (M.12A); or tetronic and tetramic acid derivatives (M.23), such as spirodiclofen.
Claim 47, the mixture of claim 46 having a ratio of a compound (I-R) to compound II that is between 1:100 to 100:1, preferably 1:10 to 10:1, both of which fall within the claimed range of 1000:1 and 1:1000.
Claim 48, a pesticidal composition comprising a liquid or solid carrier and the mixture of claim 29.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L AGUIRRE whose telephone number is (571)272-5592.  The examiner can normally be reached during 10 am-6 pm EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH K McKANE can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Amanda L. Aguirre/Primary Examiner
Art Unit 1626                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “Pyrethrum: Overview, Uses, Side Effects, Precautions, Interactions, Dosing and Reviews.” WebMD, Therapeutic Research Faculty, 2020 <https://www.webmd.com/vitamins/ai/ingredientmono-387/pyrethrum>.